Exhibit 10.2

 

EXECUTION COPY

 

Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.

 

NOTE PURCHASE AGREEMENT

 

BANK OF AMERICA DTC PROGRAM

 

BANK OF AMERICA, N.A.

 

This Note Purchase Agreement (“Agreement”), by and between BANK OF AMERICA, N.A.
(“Program Lender”), a national banking association organized under the laws of
the United States and having a principal office located at 100 North Tryon
Street, Charlotte, North Carolina, and THE FIRST MARBLEHEAD CORPORATION, a
Delaware corporation having a principal place of business at 30 Little Harbor,
Marblehead, Massachusetts (“FMC”), is amended and restated in full as of April
1, 2006 (“Effective Date”);

 

W I T N E S S E T H:

 

WHEREAS, Program Lender is in the business of making education loans under
education lending programs, including, without limitation, the Bank of America
DTC Program (as defined in Section 1); and

 

WHEREAS, FMC exists to provide funds for education loans for the benefit of
students at Participating Institutions (as defined in Section 1); and

 

WHEREAS, in order to facilitate funding of Bank of America DTC Loans (as defined
in Section 1), Program Lender has agreed to sell, from time to time, pools
containing Bank of America DTC Loans originated by Program Lender to FMC or a
Purchaser Trust (as defined in Section 1); and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, the Bank of America DTC Loans are made by Program Lender and purchased
by FMC on the condition that they qualify for and in fact are covered by a
guaranty issued by The Education Resources Institute, Inc. (“TERI”).

 

WHEREAS, the Program Lender and FMC are parties to a Note Purchase Agreement
dated as of June 30, 2003, as amended to date (the “Original Note Purchase
Agreement”). The parties desire to amend, restate and replace in full the
Original Note Purchase Agreement with this Agreement.

 

NOW, THEREFORE, in consideration of these presents and the covenants contained
herein, the parties hereto hereby agree as follows:

 

I.              Definitions. Capitalized terms used herein without definition
have the meanings set forth in the Program Guidelines.

 

“Affiliate” shall mean, as to any person, any other person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such person. A person shall be deemed to control another person if the
controlling person possesses, directly or indirectly, the power to direct or to
cause the direction of the management and policies of the other person, whether
through the ownership of voting securities, by contract or otherwise.

 

“Agent” means U.S. Bank, N.A., or a successor agent under the Deposit and
Security Agreement.

 

“Ambac” means Ambac Assurance Corporation.

 

“BAGEL Note Purchase Agreement” shall mean the agreement of same name between
FMC and Program Lender dated as of April 30, 2001.

 

“BAGEL Seasoned Loans” shall mean all loans that fall within the definition of
“Seasoned Loan” as set forth in the BAGEL Note Purchase Agreement.

 

2

--------------------------------------------------------------------------------


 

“Bank of America DTC Loans” shall mean Loans (a) made in accordance with and
conforming to the requirements of the Program Guidelines at the time the Loans
were made, (b) serviced by the Servicer in accordance with the Program
Guidelines, (c) covered by and subject to all the benefits of the Guaranty
Agreement, and (d) marketed with the Education Maximizer Mark.

 

“Bank of America DTC Loan Pool” or “Pool” shall mean and refer to a group of
Bank of America DTC Notes purchased and pledged or intended to be purchased and
pledged as collateral in a particular Securitization Transaction.

 

“Bank of America DTC Notes” shall mean notes or other forms of consumer debt
instruments, evidencing Bank of America DTC Loans.

 

“Bank of America DTC Program” shall mean the Bank of America DTC Loan Program
described in the Program Guidelines.

 

“Bond Insurer” means Ambac, MBIA, or any other provider of credit insurance or
note insurance with respect to the obligations of the Purchaser Trust.

 

“Business Day” shall mean any day other than: (a) a Saturday or Sunday, or (b) a
day on which national banking institutions in the State of North Carolina are
required or authorized by law or executive order to be closed.

 

“Co-lender Indemnification Agreement” means the form of Agreement attached
hereto as Exhibit C.

 

“Collateral” has the meaning set forth in the Deposit and Security Agreement.

 

“Deposit and Security Agreement” means the agreement of that name among Program
Lender, Agent, FMC and TERI dated as of June 30, 2003.

 

3

--------------------------------------------------------------------------------


 

“Depositor” shall mean the depositor, as such term is defined in Regulation AB,
with respect to a Securitization Transaction.

 

“Education Maximizer Mark” shall mean the Education Maximizer mark owned by the
Program Lender and licensed to FMC under the Education Maximizer License
Agreement.

 

“Education Maximizer License Agreement” shall mean the license agreement between
FMC and Program Lender as defined in the Umbrella Agreement.

 

“First Marblehead” or “FMC” shall mean The First Marblehead Corporation, a
Delaware corporation.

 

“First Payment Date” means the date when the first monthly payment is due with
respect to a particular Bank of America DTC Loan.

 

“Guaranty Agreement” means the Guaranty Agreement between Program Lender and
TERI dated June 30, 2003, as it may be amended from time to time.

 

“Market Disruption Event” means any of the following: (a) any suspension or
limitation on trading in securities generally on the New York Stock Exchange or
the National Association of Securities Dealers National Market system; (b) any
banking moratorium declared by federal, Massachusetts, or New York authorities
or authorities of the state in which Program Lender is headquartered; (c) any
outbreak or escalation of major hostilities or armed conflict, or any
declaration of war by Congress; (d) any change in federal or state law or
regulations that disrupts the functioning of the capital markets; (e) the
closing of the market for commercial paper or asset-backed securities or
significant disruption in the functioning of those markets, if, in the
reasonable judgment of FMC, the effect of any such event in (a) – (e) above
materially affects

 

4

--------------------------------------------------------------------------------


 

FMC’s ability to economically complete a Securitization Transaction; or (f) the
occurrence of a TERI Insolvency Event.

 

“MBIA” means MBIA Insurance Corporation.

 

“Minimum Purchase Price” has the meaning set forth in Section 2.04.

 

“Loan Origination Agreement” refers to the Loan Origination Agreement, dated as
of June 20, 2003, with respect to origination of Bank of America DTC Loans, as
amended from time to time.

 

“Origination Records” means and refers to the original Bank of America DTC Loan
Application and Note, a form of cosigner notice when required under 16 C.F.R. §
444, and any other standardized documentation specified from time to time in the
Program Guidelines as required to be received by the Servicer from the Program
Lender in order to service Bank of America DTC Loans adequately and accurately.

 

“Participating Institution” means an educational institution approved by TERI
for receipt of Bank of America DTC Loan funds.

 

“PHEAA” shall mean the Pennsylvania Higher Education Assistance Agency, a public
corporation and government instrumentality organized under the laws of the
Commonwealth of Pennsylvania, and having an address at 1200 North Seventh
Street, Harrisburg, PA 17102.

 

“Pledged Account” has the meaning set forth in the Deposit and Security
Agreement.

 

“Program Guidelines” means Appendix E to the Program Manual (as defined in the
Umbrella Agreement.

 

“Purchase Date” shall mean (a) the date of consummation of a Securitization
Transaction with respect to a particular Pool of Seasoned Loans originated by
Program Lender, which date:  (i) shall be set by written notice from FMC to
Program Lender, given to Program

 

5

--------------------------------------------------------------------------------


 

Lender not less than five (5) Business Days in advance of the specified date,
and (ii) shall occur [**] (including any extension thereof) for each loan in
such Pool in question, or (b) the date on which FMC or a designee Purchaser
Trust purchases a Bank of America DTC  Loan during the Right of First Refusal
Period.

 

“Purchase Period” means, with respect to any particular Bank of America DTC
Loan, the period beginning on the first date such loan becomes a “Seasoned Loan”
and ending [**] days thereafter, as same may be extended pursuant to the terms
of this Agreement; provided, however, for loans in pricing tiers [**] on
Schedule 3.3 to the Guaranty Agreement, Purchase Period means, with respect to
any such loan, the period beginning on the first date such loan becomes a
Seasoned Loan and ending [**] days thereafter.

 

“Purchaser Trust” shall mean and refer to a trust or other SPE formed or
sponsored by FMC or by any Affiliate of FMC for the purpose of purchasing,
directly or indirectly, Bank of America DTC Loans. Any action required or
permitted to be taken by FMC hereunder may be taken by a Purchaser Trust with
respect to a particular Pool, and FMC may assign its rights hereunder to a
Purchaser Trust without the consent of the Program Lender. If FMC elects to
finance the purchase of such Loans on an interim basis by using an SPE or any
other temporary financing vehicle as an interim holder, (i) the term Purchaser
Trust shall include both such interim holder and any other SPE to whom the Loans
are ultimately transferred in a Securitization Transaction; and (ii) the
representations, warranties and indemnities made by the Program Lender to FMC
hereunder shall pass directly to both the interim holder and the ultimate
purchaser SPE.

 

“Rating Agencies” shall mean and refer to Standard and Poor’s Corporation and/or
Moody’s Investors Service, Inc., and/or Fitch Investors Services.

 

6

--------------------------------------------------------------------------------


 

“Regulation AB” means Subpart 229.1100—Asset Backed Securities (Regulation AB),
17 C.F.R. Sections 229.1100-229.1123, as such may be amended form time to time,
and subject to such clarification and interpretation as have been provided by
the SEC in the adopting release (Asset-Backed Securities, Securities Act Release
No 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or by the staff of the
SEC, or as may be provided by the SEC or its staff from time to time.

 

“Right of First Refusal Period” means for a Bank of America DTC Loan, the
earlier of (i) [**] days after expiration of the relevant Purchase Period or
(ii) [**] days after notice that a bona fide written offer has been received by
Program Lender under Section 2.02 with respect to such Bank of America DTC Loan,
provided that no such notice may be given until after expiration [**].

 

“Seasoned Loan” means a Bank of America DTC Loan as of fifteen (15) days after
completion of all scheduled disbursements on the Bank of America DTC Loan, but
shall exclude any loan disbursed by paper check if the paper check has not yet
been paid by the drawee. In the event a disbursement check is paid by the drawee
more than thirty (30) days after it is written, the loan shall become a Seasoned
Loan on the date of such payment. For purposes of computation of the Minimum
Purchase Price, the term also includes defaulted Bank of America DTC Loans not
yet purchased by TERI.

 

“SEC” shall mean the Securities and Exchange Commission.

 

“Securitization Costs” means the actual costs and expenses incurred by FMC, the
Purchaser Trust, and all others entitled to payment for expenses by the
Purchaser Trust or FMC, in connection with a Securitization Transaction
including, without limitation, the following:

 

(Structuring and Origination Fees; Copy/Binding Costs)

 

7

--------------------------------------------------------------------------------


 

(Underwriting Expenses)

(Rating Fee)

(Owner Trustee and Indenture Trustee Transaction and First Year Fees; Expenses)

(Counsel for Indenture Trustee)

(Counsel for FMC)

(Servicer Auditor)

(Bond Insurer)

 

“Securitization Transaction” shall mean and refer to the purchase of a Pool of
Seasoned Loans by FMC or a Purchaser Trust funded through the issuance and sale
of commercial paper, certificates, bonds or other securities or evidences of
indebtedness, the repayment of which is supported by payments on the Seasoned
Loans included in such Pool. A Securitization Transaction may include, without
limitation, a continuing series of transactions occurring on a periodic basis in
which Program Lender makes a sale of then-outstanding Seasoned Loans to a
Purchaser Trust, which Purchaser Trust in turn either utilizes the Pool directly
as collateral for its own debt or resells the Pool (in whole or in part) in
further sales to a securitization conduit providing financing to the Purchaser
Trust or to another Purchaser Trust that issues financial instruments.

 

“Servicer” shall mean and refer to PHEAA, or such other servicer as may be
approved by FMC and TERI and retained by the holder of Bank of America DTC Loans
in accordance with the terms hereof and of the Guaranty Agreement.

 

“Servicing Agreement” refers to: (a) the Servicing Agreement entered into
between Servicer and Program Lender with respect to servicing of Bank of America
DTC Loans, as amended from time to time, and (b) any subsequent servicing
agreement between Program Lender and the Servicer governing servicing of Bank of
America DTC Loans purchased under this Agreement, in either case such agreement
and any amendment thereto to be satisfactory in form and substance to FMC and
its counsel.

 

8

--------------------------------------------------------------------------------


 

“SPE” means a special purpose entity formed and operated for the purpose of
acting as purchaser and owner of Bank of America DTC Loans and other education
loans.

 

“TERI Insolvency Event” means (1) the commencement by TERI of a voluntary
petition under the federal bankruptcy laws, as now constituted or hereafter
amended, or any other applicable federal or state bankruptcy, insolvency or
other similar laws, (2) the consent by TERI to the appointment of or taking
possession by a receiver, liquidator, trustee, custodian (or other similar
official) of or for TERI or for any substantial part of its property, (3) the
making by TERI of any assignment for the benefit of creditors, (4) the
insolvency or the failure of TERI generally to pay its debts as such debts
become due, (5) the downgrading of TERI’s credit worthiness below the rating on
January 2, 2003 or the placement of a negative watch on TERI by one of the
Rating Agencies, or (6) a default under one or more Guaranty Agreements to which
TERI is a party because of a failure to pay claims, or the taking of action by
TERI in furtherance of any of the foregoing.

 

“Term” shall mean the period commencing on the Effective Date hereof and ending
upon termination hereof, all as set forth in Article X.

 

“Total Principal Amount” means the total principal amount of Seasoned Loans
available to be sold and purchased from Program Lender plus the total principal
amount of all BAGEL Seasoned Loans available to be sold and purchased from
Program Lender.

 

“Trust Agreement” means, with respect to any particular Securitization
Transaction, the agreement pursuant to which a Purchaser Trust is formed.

 

“Trust Indenture” means, with respect to any particular Securitization
Transaction, the agreement pursuant to which FMC or a Purchaser Trust issues
evidences of indebtedness secured by the payments on the related Bank of America
DTC Loans.

 

9

--------------------------------------------------------------------------------


 

“Umbrella Agreement” shall mean that certain agreement of same name between
Program Lender and FMC of even date.

 

II.            Agreement for Purchase and Sale of Notes.

 

2.01.        Purchase and Sale.

 

[**] during the Term of this Agreement and subject to the conditions set forth
herein, Program Lender shall sell to FMC or a designee Purchaser Trust, and FMC
or such Purchaser Trust shall purchase, every Seasoned Loan owned by Program
Lender on the Purchase Date.

 

2.02.        Pre-Closing Information; FMC Purchase.

 

 (a)          Loan Information. Program Lender will cause Servicer to inform FMC
periodically of information reasonably requested by FMC in anticipation of a
Securitization Transaction, including, without limitation, the number of
Seasoned Loans ready for purchase, the amount of paid and unpaid principal and
accrued interest with respect to each such Seasoned Loan, payment status
(including defaulted loans presented for guaranty payment), and the identity of
Participating Institutions affected by the Securitization, together with the
information contained in PHEAA’s MR-50 and MR-53 reports and TERI’s weekly
origination report, which reports shall be provided in electronic media in the
Servicer’s or TERI’s standard format. FMC hereby agrees and covenants to hold
information contained in the reports confidential and only use such information
in accordance with Section 6 of the Umbrella Agreement.

 

(b)           Purchase Scheduling. FMC will [**] specify Purchase Dates that
fall within each November and each June, but in any event will, subject to
Sections 2.02(d) and 3.01(b), purchase or cause a Purchaser Trust to purchase
[**] all of the Seasoned Loans held by Program Lender prior to the expiration
[**] for any loan in the Pool (i.e., at least once every [**]). FMC shall have
the sole and exclusive right to purchase such Seasoned Loans [**], which right
may be

 

10

--------------------------------------------------------------------------------


 

assigned to one or more Purchaser Trusts. FMC may reschedule the Purchase Date
without penalty of any kind, provided that the Purchase Date occurs prior to
[**] (i.e., before any Seasoned Loan then held by Program Lender has been
seasoned for [**]. The [**] with respect to any Seasoned Loan may be extended
due to lack of volume as set forth in Section 2.02(d) or for a failure to comply
with one or more conditions as set forth in Section 3.01(b). Program Lender
agrees, in consideration of FMC’s undertaking pursuant to this section, not to
sell or offer to sell to any third person any interest in any Seasoned Loan
originated by Program Lender [**] with respect to such Seasoned Loan. During
[**], if Program Lender receives any bona fide third-party written offer to
purchase such Seasoned Loan, and if Program Lender desires to accept such offer,
Program Lender shall, prior to accepting any such offer, provide a certificate
of an officer of Program Lender, certifying to the terms of same to FMC, and FMC
(or a Purchaser Trust) shall have the sole and exclusive right to purchase such
Seasoned Loan on the terms of such third-party offer [**] for such Seasoned
Loan. If FMC (or a Purchaser Trust) fails to exercise such right [**] with
respect to such Seasoned Loan, Program Lender shall within its sole discretion
be entitled to: (i) sell such Seasoned Loan to any third party or to retain such
Seasoned Loan, in whole or in part, for its own account, free and clear of any
claim under this Agreement; and/or (ii) immediately terminate this Agreement.

 

(c) Securitization and Purchase Commitment Based Upon Volume. In the event that
the Total Principal Amount held by Program Lender is:

 

(1) Less than [**] Dollars ($[**]), FMC will [**] purchase or cause the purchase
of the Seasoned Loans in a Securitization Transaction, but will have no
obligation to do so if FMC is unable to do so [**].

 

11

--------------------------------------------------------------------------------


 

(2) Greater than [**] Dollars ($[**]) but less than [**] Dollars ($[**]), FMC
shall purchase or cause the purchase of all Seasoned Loans; provided, however,
that such obligation shall be effective only if lenders whose loans aggregate
[**] Dollars ($[**]) or more in principal amount agree to have their loans
included in the same Securitization Transaction (FMC shall [**] under this
Section 2.02(c)(2) to cause lenders to permit the addition of Seasoned Loans in
a Securitization Transaction).

 

(3) Greater than [**] Dollars ($[**]), FMC shall purchase or cause the purchase
of all Seasoned Loans in a Securitization Transaction.

 

(d)           Extension of Purchase Period Due to Lack of Volume. In the event
that the volume conditions (set forth in Section 2.02(c)) for a binding purchase
commitment are not satisfied, FMC may, but need not, declare [**] with respect
to each Bank of America DTC Loan that is then a Seasoned Loan extended by [**]
days. FMC may continue to declare such extensions, in its discretion, until the
earlier of: (a) the date when such volume conditions have been satisfied or (b)
the date this Agreement expires or is terminated (in which event FMC shall
schedule a Purchase Date for all outstanding Bank of America DTC Loans, to occur
[**] for the last loan made subject to this Agreement; provided, however, that
if this Agreement is terminated under subsection 2.02(b)(ii) on account of FMC’s
failure to purchase Seasoned Loans, then Program Lender shall not be required to
sell loans hereunder and shall have recourse to its remedies under Section
2.02(e)).

 

(e)           Damages from Failure to Purchase. If FMC or a Purchaser Trust
fails to purchase within a Purchase Period (as the same may be extended pursuant
to Section 2.02(d)) one or more Seasoned Loans prior to the end of the Purchase
Period with respect to such Loans, to the extent such failure is not excused
under Section 3.01(b), FMC shall pay to Program Lender as

 

12

--------------------------------------------------------------------------------


 

liquidated damages [**] of the Total Principal Amount of all Seasoned Loans as
to which the Purchase Period has expired; provided, however, that if FMC pays
said [**] liquidated damages amount and Program Lender subsequently sells the
Seasoned Loans in question to FMC, a Purchaser Trust or any third party during
the Right of First Refusal Period, the [**] liquidated damages amount shall be
refunded to FMC to the extent the sum of (i) the [**] liquidated damages amount
and (ii) the total amount received by Program Lender for such Seasoned Loans
exceeds the Minimum Purchase Price (as defined in Section 2.04 and computed as
of the actual purchase date). If a failure to purchase is continuing, additional
damages may become payable at thirty (30)-day intervals as the Purchase Period
expires as to additional loans. Such payments shall constitute liquidated
damages in full satisfaction of FMC’s obligations with respect to the purchase
of such Seasoned Loans, and FMC shall have no further liability to Program
Lender with respect thereto. Once the Right of First Refusal Period for a Bank
of America DTC Loan has expired, Program Lender shall be under no further
obligation to offer such Bank of America DTC Loan to FMC (or a Purchaser Trust)
for purchase.

 

(f)            FMC Reliance on Program Guidelines. Program Lender further
agrees, in consideration of FMC’s undertaking pursuant to this section, that no
change will be made in either the Program Guidelines or the interest rate and
terms, as well as other consumer loan terms and conditions of Bank of America
DTC Loans without FMC’s prior written consent, which consent shall not be
unreasonably withheld.

 

(g)           Purchaser Trust Involvement. Any action required or permitted to
be taken by FMC hereunder may be taken by a Purchaser Trust with respect to a
particular Pool, and FMC may assign its rights hereunder to a Purchaser Trust
without the consent of the Program Lender. If FMC elects to finance the purchase
of such Loans on an interim basis by using an SPE or any

 

13

--------------------------------------------------------------------------------


 

other temporary financing vehicle as an interim holder, (i) the term Purchaser
Trust shall include both such interim holder and any other SPE to whom the Loans
are ultimately transferred in a Securitization Transaction; and (ii) the
representations, warranties and indemnities made by the Program Lender to FMC
hereunder shall pass directly to both the interim holder and the ultimate
purchaser SPE.

 

(h)           Notwithstanding Section 2.02(b) and (e), with respect to Bank of
America DTC Loans in pricing tiers [**] in Schedule 3.3 to the Guaranty
Agreement (“Lower Tier Loans”), FMC shall specify a Purchase Date to purchase or
cause a Purchaser Trust to purchase within the Purchase Period each and every
Seasoned Loan held by Program Lender that is a Lower Tier Loan. FMC shall have
the sole and exclusive right to purchase all Lower Tier Loans during the
Purchase Period, which right may be assigned to one or more Purchaser Trusts.
FMC may reschedule the Purchase Date without penalty of any kind, provided that
the Purchase Date occurs prior to [**] for each Seasoned Loan. The [**] with
respect to any Lower Tier Loan that is a Seasoned Loan may be extended for a
failure to comply with one or more conditions as set forth in Section 3.01(b).
Program Lender agrees, in consideration of FMC’s undertaking pursuant to this
section, not to sell or offer to sell to any third person any interest in any
Lower Tier Loan, except as set forth herein. In the event that FMC (or a
Purchaser Trust) shall fail to purchase any Lower Tier Loan [**] then Program
Lender shall be entitled to sell such Lower Tier Loan to any third party or to
retain such Lower Tier Loans, in whole or in part, for its own account free and
clear of any claim under this Agreements. In the event that Program Lender
elects to sell such Lower Tier Loans to a third party, FMC shall pay to Program
Lender the Lesser of (i) [**]% of the total principal amount of all Lower Tier
Loans [**], or (ii) the amount

 

14

--------------------------------------------------------------------------------


 

by which [**] such Lower Tier Loans exceeds the [**] for such Seasoned Loans in
a sale to a third party. Such payments by FMC shall [**] with respect to the
purchase of such Lower Tier Loans.

 

2.03.        Pool Supplement.

 

Each purchase and sale of the Seasoned Loans included in a Pool on a Purchase
Date shall be made pursuant to a Pool Supplement substantially in the form of
Exhibit A which shall: (1) set forth the Minimum Purchase Price for the Seasoned
Loans included in the Pool, (2) incorporate by reference the terms and
conditions of this Agreement applicable to sales of Bank of America DTC Loans,
and (3) include a schedule of Seasoned Loans setting forth the details and
characteristics of each such Seasoned Loan included in the Pool. Each Pool
Supplement shall be executed by an authorized agent of each Purchaser Trust and
the Program Lender and shall be delivered on the related Purchase Date. The
Purchaser Trust shall provide a preliminary settlement sheet in the form of
Schedule 1 to the Pool Supplement not less than two (2) Business Days prior to
the Purchase Date.

 

2.04.        Minimum Purchase Price.

 

On the Purchase Date, Program Lender shall assign and convey all Seasoned Loans
included in the Pool to FMC, or a Purchaser Trust, in consideration of receipt
of the Minimum Purchase Price therefor. For purposes of this Agreement the term
“Minimum Purchase Price” shall mean the sum of:

 

(a)         The unpaid principal amount [**] of the Seasoned Loans in the Pool;
plus

 

(b)           All accrued and unpaid interest on such Bank of America DTC Loans,
in accordance with the terms of the Bank of America DTC Notes [**]; plus

 

15

--------------------------------------------------------------------------------


 

(c)           All fees paid by the Program Lender to TERI with respect to such
Bank of America DTC Loans [**]; plus

 

(d)           The amount of any Guaranty Fees [**] plus

 

(e)           A marketing fee and loan premium, [**]:

 

1.             With respect to K-12 Creditworthy Loans, [**]%;

 

2.             With respect to Continuing Education Creditworthy Loans, [**]%
[**] and [**]% [**];

 

3.             With respect to Undergraduate Creditworthy Loans, [**]%
[**],[**]% [**]; [**]% [**]; and [**]% [**]; and

 

4.             With respect to Graduate Creditworthy Loans, [**]% [**]; [**]%
[**]; [**]% [**]; and [**]% [**].

 

2.05       Volume Incentive. If, during any calendar year during the term of
this Agreement, the total principal amount [**] of Bank of America DTC Loans
disbursed hereunder during such year exceeds [**] dollars ($[**]), then the
premiums to be paid pursuant to Section 2.04 of this Agreement with respect to
“Undergraduate Creditworthy Loans” and “Graduate Creditworthy Loans” shall be
increased by [**]%) (the “Additional Volume Premium”). Such increase in premium
under Section 2.04 shall take effect with respect to loans made available for
sale hereunder during the next calendar year. The increased premium shall
terminate at the end of any calendar year in which the total principal amount
[**] of Bank of America DTC Loans disbursed hereunder does not exceed [**]
dollars ($[**]), but shall be reinstated if the above requirements are met in
any subsequent calendar year during the Term of this Agreement. The Additional
Volume premium shall not be cumulative. For example, in the event that the total
principal amount [**] of Bank of America DTC Loans disbursed hereunder during

 

16

--------------------------------------------------------------------------------


 

calendar years 2006 and 2007 exceeds [**] dollars ($[**]), there will be [**]%)
increase for Seasoned Loans purchased in calendar year 2007 and 2008 and no
additional [**]%) increase for Seasoned Loans purchased in calendar year 2008.

 

2.06       Transition. The changes to the Original Note Purchase Agreement
effected hereby, including, without limitation, the new prices and payments
contained herein, shall be effective with respect to Bank of America DTC Loans
the applications for which were received by Program Lender (or its processing
agent) on or after April 1, 2006.

 

III.           Procedures and Conditions for Transfer.

 

3.01.        Conveyances of Bank of America DTC Loans; Conditions to Purchase.

 

(a)           On each Purchase Date, upon execution and delivery of the related
Pool Supplement, Program Lender shall sell, transfer, assign, set over and
otherwise convey to FMC or the Purchaser Trust, without recourse, all right,
title and interest of Program Lender in and to:

 

(1)           The Seasoned Loans included in the related Pool originated by
Program Lender and all payments due or to become due thereon;

 

(2)           Any claims against TERI and proceeds of such claims with respect
to origination of the Seasoned Loans included in the Pool;

 

(3)           Any claims against Servicer with respect to servicing of the
Seasoned Loans prior to the Purchase Date.

 

(4)           The proceeds of any and all of the foregoing received after the
Purchase Date or received prior thereto and not credited against the Minimum
Purchase Price as computed on the Purchase Date; and

 

17

--------------------------------------------------------------------------------


 

(5)           All rights of Program Lender under the Guaranty Agreement with
respect to the Seasoned Loans in the Pool.

 

(b)           The obligation of FMC and/or any Purchaser Trust to purchase the
Seasoned Loans on the related Purchase Date shall be subject to satisfaction of
the following conditions (any of which may be waived by FMC or such Purchaser
Trust, in whole or in part in its sole discretion):

 

(1)           Program Lender shall have delivered to the Purchaser Trust a duly
authorized and executed Pool Supplement;

 

(2)           Each of the representations and warranties made by Program Lender
with respect to the Seasoned Loans included in such Pool shall be true and
correct in all material respects as of the related Purchase Date;

 

(3)           The Loan Origination Agreement and Servicing Agreement shall be in
full force and effect as of the Purchase Date and shall not have been modified
except with the express prior written consent of FMC and Program Lender;

 

(4)           (a) Program Lender shall have performed and observed the terms and
conditions of this Agreement in all material respects;

 

(b) Program Lender and TERI shall have performed and observed the terms and
conditions of the Loan Origination Agreement in all material respects and there
shall not have occurred a default thereunder;

 

(c) Program Lender and Servicer shall have performed and observed the terms and
conditions of the Servicing Agreement in all material respects and there shall
not have occurred a default thereunder;

 

18

--------------------------------------------------------------------------------


 

(5)           Program Lender shall have complied with the provisions of the
Umbrella Agreement applicable to the Seasoned Loans included in the Pool;

 

(6)           The Seasoned Loans to be purchased shall have been originated and
serviced in conformity with the Program Guidelines in all material respects and
shall be covered by the Guaranty Agreement;

 

(7)           If requested by FMC, TERI shall have executed and delivered a
confirmation of guaranty in the form of a Certificate of Guaranty, covering all
Seasoned Loans being purchased, for the benefit of the Purchaser Trust and the
indenture trustee in the Securitization Transaction;

 

(8)           The Agent, acting pursuant to the Deposit and Security Agreement,
shall have transferred to the indenture trustee in the Securitization
Transaction the portion of the Pledged Account and the Collateral specified in
Section 4 of the Deposit and Security Agreement;

 

(9)           If required by any other lender whose loans are included in the
Securitization Transaction, the Program Lender shall have executed and delivered
a Co-Lender Indemnification Agreement substantially in the form of Exhibit B;

 

(10)         Program Lender shall, at its own expense, on or prior to the
Purchase Date, indicate in computer files relating to Bank of America DTC Loans
that the Seasoned Loans identified in the related Pool Supplement have been sold
to the Purchaser Trust pursuant to this Agreement and such Pool Supplement;

 

19

--------------------------------------------------------------------------------


 

(11)         Program Lender hereby authorizes the filing of a UCC-1 financing
statement with respect to the Seasoned Loans included in such Pool in the
appropriate office of the jurisdiction in which the Program Lender is located
(or, in the event of a change of law, Program Lender shall have taken, but at no
additional cost or expense to the Program Lender, such action as may be
reasonably required by the Purchaser Trust);

 

(12)         As of such Purchase Date: (i) Program Lender was not insolvent and
will not become insolvent as a result of the sale and transfer of Seasoned Loans
on such Purchase Date, (ii) Program Lender did not intend to incur or believe
that it would incur debts that would be beyond Program Lender’s ability to pay
as such debts matured, (iii) such transfer was not made with actual intent to
hinder, delay or defraud any Person, and (iv) Program Lender was “Well
Capitalized,” as such term is defined by the rules and regulations promulgated
by the Office of the Comptroller of the Currency as in effect on the Purchase
Date;

 

(13)         In the reasonable judgment of FMC, no Market Disruption Event has
occurred; provided that if satisfaction of the condition set forth in this
Section 3.01(b)(13) is the only outstanding condition to closing, FMC shall
schedule a new Purchase Date as soon as is reasonably practicable after the
Market Disruption Event has ceased; and

 

(14)         Program Lender shall have delivered to counsel for FMC a
Certificate substantially in the form of Exhibit D attached hereto.

 

20

--------------------------------------------------------------------------------


 

(c)           The obligation of Program Lender to sell the Seasoned Loans
included in the Pool on a related Purchase Date is subject to satisfaction of
the following conditions (any of which may be waived by Program Lender in whole
or in part, in its sole discretion):

 

(1)           Purchaser Trust shall have delivered to Program Lender a duly
authorized and executed Pool Supplement;

 

(2)           Purchaser Trust shall have paid the Minimum Purchase Price to
Program Lender by wire transfer of immediately available funds within
twenty-four (24) hours after the Purchase Date (such Minimum Purchase Price
shall be based on the best information available from the Servicer as of the
Purchase Date; no later than thirty (30) days following the Purchase Date, the
Purchaser Trust shall recalculate the Minimum Purchase Price to reflect
adjustments for transactions (including, without limitation, additional accrued
interest and payments received), and whichever party is deemed to owe the other
such adjustment shall deliver such adjustment to such other party, by wire
transfer of immediately available funds);

 

(3)           FMC shall have complied with the terms of the Umbrella Agreement
applicable to the Seasoned Loans included in the Pool and no default of FMC
under the Umbrella Agreement relating to any Seasoned Loan shall have materially
impaired the rights of the Program Lender in connection with the purchase and
sale of the Pool to be sold on the Purchase Date;

 

(4)           FMC and Purchaser Trust shall have executed and delivered an
Indemnification Agreement substantially in the form of Exhibit C attached
hereto, provided, however, that an Indemnification Agreement shall not be

 

21

--------------------------------------------------------------------------------


 

required if FMC executes and delivers to Program Lender a certificate which
states that no Offering Materials (as defined in Exhibit C attached hereto) were
distributed or provided to any securities purchaser or prospective purchaser in
connection with the Securitization Transaction in question;

 

(5)           In the event the subject Pool contains loans originated by persons
and entities other than Program Lender, and its designated agent (to the extent
permitted under the Umbrella Agreement), each such person and entity shall have
delivered to Program Lender a Co-Lender Indemnification Agreement;

 

(6)           If the trustee or other fiduciary under the related Trust
Indenture is not Wachovia Trust Company, N.A., Program Lender shall have
approved such trustee or fiduciary, with such approval not to have been
unreasonably withheld;

 

(7)           Program Lender shall have received an opinion of Thatcher, Profitt
& Wood or other securities counsel to the Purchaser Trust and FMC, addressed to
Program Lender and satisfactory to Program Lender in form and substance. Such
opinion shall, with respect to any securities issued by the Purchaser Trust,
state that nothing has come to the attention of such counsel that would lead it
to believe that the Offering Materials (as defined in the Indemnification
Agreement attached hereto as Exhibit C) in connection with the matters described
therein contain any untrue statement of a material fact or omit to state a
material fact required to be stated

 

22

--------------------------------------------------------------------------------


 

therein or necessary to make the statements therein not misleading; provided,
however, that such securities counsel may except the B of A Information (as
defined in Exhibit C attached hereto) from the scope of its opinion, and further
provided, however, that such opinion shall not be required if FMC executes and
delivers to Program Lender a certificate which states that no Offering Materials
(as defined in Exhibit C attached hereto) were distributed or provided to any
securities purchaser or prospective purchaser in connection with the
Securitization Transaction in question; and

 

(8)           Purchaser Trust assumes certain liabilities as set forth in
Section 3.07 of this Agreement.

 

3.02.        Delivery of Documents.

 

On the Purchase Date, Program Lender shall deliver to the Servicer, as agent for
the Purchaser Trust, and/or to the trustee of the Trust Indenture, each Bank of
America DTC Note evidencing a Seasoned Loan included in the Pool and the related
Origination Records. If a Co-Lender Indemnification Agreement is required as a
condition of FMC’s or any Purchaser Trust’s obligations under Section 3.01(b)
(8) hereof, Program Lender shall execute and deliver a Co-Lender Indemnification
Agreement to each lender selling loans in the Securitization Transaction.

 

3.03.        Confirmation of Representations and Warranties.

 

In each Pool Supplement, Program Lender shall confirm and certify its
representations and warranties contained herein as if fully set forth in the
Pool Supplement.

 

23

--------------------------------------------------------------------------------


 

3.04.        Rights Transferred.

 

The transfer of funds pursuant to Section 2.04 hereof shall constitute, and the
delivery to FMC, or its designated Purchaser Trust of each Pool Supplement shall
evidence, a sale and assignment to FMC or the Purchaser Trust of the related
Seasoned Loans and of all of Program Lender’s interest in such Seasoned Loans.
As purchaser of such Seasoned Loans, FMC or the Purchaser Trust shall receive:
(i) interest on such Seasoned Loans from and after the Purchase Date, and (ii)
any and all other payments and recoveries received by the Servicer or Program
Lender from the borrowers and co-signers of such Seasoned Loans, or others
pursuant to, or in respect of, such Seasoned Loans from and after the Purchase
Date, and all proceeds thereof.

 

3.05.        Subsequent Receipts.

 

In the event that Program Lender shall receive, subsequent to any such
assignment, any amounts whatsoever in respect to the Seasoned Loans so assigned
in the nature of those described in Section 3.04 above, such amounts shall be
held by Program Lender in trust for FMC or the Purchaser Trust to which it has
sold the Notes, and the Program Lender shall deliver such amounts within one (1)
business day to the trustee under the Trust Indenture.

 

3.06.        Assignment of Origination Rights.

 

Program Lender shall insure that Program Lender’s rights under the Servicing
Agreement and the Loan Origination Agreement with respect to any matters
occurring prior to the Purchase Date and affecting the Seasoned Loans included
in each Pool shall be transferred to FMC or the Purchaser Trust by execution and
delivery of a Pool Supplement. Program Lender shall require the party who
originated each such Seasoned Loan to complete any loan origination services
being performed for Program Lender on the Purchase Date so that complete
Origination Records are ready for transfer to the Purchaser Trust (or to
Servicer on its behalf).

 

24

--------------------------------------------------------------------------------


 

3.07.        No Assumption of Liability to Fund Bank of America DTC Loan Notes.

 

By their purchase of Seasoned Loans (and any related Bank of America DTC Notes),
neither FMC nor any Purchaser Trust, shall assume any liability, responsibility
or obligation with respect to any disbursements or reimbursements that are due
and owing, or which are, or may be alleged to be due and owing, by Program
Lender to any Seasoned Loan borrower by reason of the Seasoned Loans included in
the Pool and evidenced by the Bank of America DTC Notes. Notwithstanding the
foregoing, FMC or the Purchaser Trust shall assume from Program Lender any
liability to repurchase from TERI a defaulted Bank of America DTC Loan upon cure
of the default, with respect to any such Bank of America DTC Loan that would be
a Seasoned Loan but for such default and purchase by TERI. Such repurchase
obligation shall be governed by the Certificate of Guaranty described in Section
3.01(b) (7), above. Such Certificate of Guaranty should be substantially in the
form of Exhibit C of the Guaranty Agreement.

 

3.08.        Servicing and Origination Costs.

 

Program Lender shall be solely responsible for and shall pay all costs due to
any third party from Program Lender (including, without limitation, amounts due
to TERI or Servicer) with respect to origination of Bank of America DTC Loans
and with respect to loan servicing of Bank of America DTC Loans incurred prior
to purchase of a Bank of America DTC Loan hereunder. FMC shall be solely
responsible for and shall pay any obligations it has incurred in connection with
the Bank of America DTC Loans and shall be solely responsible for arranging and
paying all costs for servicing of the Bank of America DTC Loans after purchase
of such Loans.

 

25

--------------------------------------------------------------------------------


 

3.09.        Securitization Costs.  FMC or the Purchaser Trust shall be solely
responsible for and shall pay any Securitization Costs and any and all
obligations it has incurred in connection with the purchase, financing of
purchase and securitization of the Seasoned Loans.

 

3.10.        Effect of Loan Cancellations.  In the event that the Borrower
cancels a Seasoned Loan in a manner and at a time permitted under the Program
Guidelines, if that Seasoned Loan has already been purchased under this
Agreement, Program Lender will return to the Purchaser Trust all amounts
received by it with respect to such purchase. FMC shall prepare an accounting of
all such cancellations within thirty (30) days after the last date permitted for
cancellation of Seasoned Loans purchased on a particular Purchase Date.

 

IV.           Limitation of Obligations of FMC and Purchaser Trust.
[Intentionally Omitted.]

 

V.            Representations and Warranties.

 

5.01.        Representations and Warranties of FMC.

 

FMC makes the following representations and warranties as of the date hereof, as
of the date of each purchase of Seasoned Loans and as of any other date
specified below. FMC shall cause each Purchaser Trust to make substantially the
same representations and warranties in a Pool Supplement as of the date of each
purchase of Seasoned Loans:

 

(a)           FMC represents and warrants that it is and shall remain a Delaware
corporation duly organized, validly existing and in good standing under the laws
of the State of Delaware, and has the requisite corporate authority to conduct
all activities and consummate all transactions contemplated by this Agreement.

 

(b)           FMC has all requisite corporate power and authority to execute,
deliver and perform its obligations under this Agreement, and has duly
authorized the execution, delivery and performance of, and has duly executed and
delivered this Agreement, and this Agreement

 

26

--------------------------------------------------------------------------------


 

constitutes the legal, valid and binding obligation of FMC enforceable against
FMC in accordance with its terms, except that such enforceability may be limited
by bankruptcy, insolvency, reorganization or other similar laws.

 

(c)           Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, nor the fulfillment of or
compliance with the terms and conditions hereof, will conflict with, or result
in a breach of, or constitute a default under, any of the terms, conditions or
provisions of any legal restriction or any agreement or instrument to which FMC
is now a party or by which it is bound.

 

5.02.        Representations and Warranties of Program Lender.

 

Program Lender makes the following representations and warranties as of the date
hereof, as of the date of each sale of Seasoned Loans to FMC or a Purchaser
Trust, and as of any other date specified below:

 

(a)           Program Lender represents and warrants that it is, and shall
continue to be, a national banking association duly organized, validly existing
and in good standing under the laws of the United States, and has the requisite
authority to conduct all activities and consummate all transactions contemplated
by this Agreement.

 

(b)           Program Lender has all requisite power and authority to execute,
deliver and perform its obligations under this Agreement, and has duly
authorized the execution, delivery and performance of, and has duly executed and
delivered this Agreement, and this Agreement, together with each Pool Supplement
executed pursuant hereto, constitutes the legal, valid and binding obligation of
Program Lender enforceable against Program Lender in accordance with its terms,
except as such enforceability may be limited by (i) receivership,
conservatorship and supervisory powers of bank regulatory agencies generally,
(ii) applicable bankruptcy,

 

27

--------------------------------------------------------------------------------


 

receivership, conservatorship, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally from time to time in effect,
or (iii) general principles of equity.

 

(c)           Neither the execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, nor the fulfillment of or
compliance with the terms and conditions hereof, will conflict with, or result
in a breach of, or constitute a default under, any of the terms, conditions or
provisions of any legal restriction or any agreement or instrument to which
Program Lender is now a party or by which it is bound.

 

(d)           Each of the Bank of America DTC Loans originated by Program Lender
and sold to FMC or a Purchaser Trust pursuant to any Securitization Transaction
(i) is the valid, binding and enforceable obligation of the borrower executing
the same, and of any cosigner thereto, duly and properly executed by each
borrower, any student maker named therein, and any cosigner thereunder, and
enforceable against each borrower, any student maker named therein, and any
cosigner thereunder in accordance with its terms except as enforceability may be
affected by bankruptcy, insolvency, moratorium or other similar laws affecting
the rights of creditors generally and by equitable principles, (ii) is covered
by and entitled to the benefits of the Guaranty Agreement, to the extent of 100%
of the principal thereof and accrued interest thereon, and (iii) is a Seasoned
Loan, fully disbursed with no further requirement for future advances
thereunder.

 

(e)           Each Bank of America DTC Loan was originated in the United States
of America, its territories, its possessions or other areas subject to its
jurisdiction by Program Lender, or its agents, in the ordinary course of its
business and was made to a borrower with legal capacity to execute and deliver
the Bank of America DTC Note under applicable law. Each Bank of

 

28

--------------------------------------------------------------------------------


 

America DTC Loan originated by Program Lender sold hereunder and any
accompanying notices and disclosures;

 

(i)            Conforms to all applicable state and federal laws, rules and
regulations, and

 

(ii)           Was documented on forms set forth in the Program Guidelines,
including without limitation, promissory note forms that

 

(A)          Require interest accrual (whether or not such interest is being
paid currently or is being capitalized) and yield interest at the rate
applicable thereto; and

 

(B)           Provide or, when the payment schedule with respect thereto is
determined, will provide for payments on a periodic basis that fully amortize
the principal amount of the Bank of America DTC Loan by its maturity, as such
maturity may be modified in accordance with any applicable deferral or
forbearance periods granted in accordance with applicable laws and the Program
Guidelines; and

 

(iii)          Contained consumer loan terms and involved guaranty fees payable
to TERI in strict conformity with the Program Guidelines.

 

The origination, servicing and collection (if any) of each Bank of America DTC
Loan was conducted in accordance with;

 

(i)            The Program Guidelines, including, without limitation, the
requirements therein that

 

(A)          No loan be originated for a dead borrower or a borrower involved in
a bankruptcy proceeding.

 

29

--------------------------------------------------------------------------------


 

(B)           At least one borrower for each loan must be a United States
citizen/national or a permanent resident alien of the United States, and

 

(C)           The borrower must have attained the age of majority at the time of
the loan application, and

 

(ii)           And all applicable state and federal laws including, without
limitation, the Equal Credit Opportunity Act.

 

No application to Program Lender for a Bank of America DTC Loan shall be, or has
been, rejected, approved or discouraged by Program Lender on the basis of race,
sex, color, religion, national origin, age (other than laws limiting the
capacity to enter a binding contract) or marital status, the fact that all or a
part of the borrower’s or co-signer’s, income derives from any public assistance
program, or the fact that the applicant, borrower or any co-signer has, in good
faith, exercised any right under the Consumer Credit Protection Act.

 

(f)            Each Bank of America DTC Loan originated by Program Lender sold
to FMC or Purchaser Trust is in compliance with any applicable usury laws at the
time made and as of the time of assignment to FMC or a Purchaser Trust.

 

(g)           There is no defense to payment, counterclaim, right of rescission
or setoff with respect to any Bank of America DTC Loan sold under this
Agreement, and no fraud, error, omission, misrepresentation, or similar
occurrence with respect to any Bank of America DTC Loan sold under this
Agreement has taken place on the part of any party involved in the origination
of the Bank of America DTC Loan (including, without limitation, fraud by the
obligor under the Bank of America DTC Note. There is no action before any state
or federal court, administrative or regulatory body, pending or threatened
against Program Lender in which

 

30

--------------------------------------------------------------------------------


 

an adverse result would have a material adverse effect upon the validity or
enforceability of Bank of America DTC Loans originated by Program Lender and
included in the Pool.

 

(h)           Each and every Bank of America DTC Loan sold pursuant to this
Agreement is owned by Program Lender free and clear of any liens, claims or
demands of any person, and Program Lender has the absolute right to transfer the
same to FMC or a Purchaser Trust.

 

(i)            With respect to each Bank of America DTC Note originated by
Program Lender and included in the Pool:  (A) the terms thereof have not been
impaired, waived, altered or modified in any respect, except pursuant to written
forbearance agreements in accordance with the requirements of and in the terms
set forth in the Program Guidelines, (B) the borrower is not entitled to any
refund, rebate, or reduction of any amounts paid or due except in accordance
with Section 3.10 hereof and the cancellation policy in the Program Guidelines,
and (C) such Bank of America DTC Note has been serviced at all times in
accordance with the Program Guidelines, including, without limitation the forms
of promissory note therein, and is held by the Servicer pursuant to the
Servicing Agreement.

 

5.03.        Exclusive Representations and Warranties.

 

The representations and warranties set forth in Section 5.02 above are the sole
and exclusive representations and warranties made by the Program Lender, its
representatives, agents, officers, directors and other employees, with respect
to this Agreement, any Pool Supplement, any Bank of America DTC Loan, any
obligor, and the sale of any Bank of America DTC Loan to the Purchaser Trust
hereunder or otherwise.

 

5.04.        Remedy for Breach of Representations and Warranties.

 

In the event any representation or warranty made by Program Lender pursuant to
Section 5.02 above shall prove to be inaccurate or incomplete as of the date
when made, Program Lender

 

31

--------------------------------------------------------------------------------


 

shall have the right (but not the obligation) to elect by written notice to FMC
to be given by Program Lender no later than sixty (60) days after receipt of
written notice from FMC of such alleged breach to repurchase the affected Bank
of America DTC Loan or Loans no later than such sixtieth (60th) day for a cash
purchase price equal to the outstanding principal balance thereof plus all
accrued and unpaid interest. Upon receipt of said repurchase price, FMC shall,
or, if applicable, shall cause the Purchaser Trust or the Servicer to,
immediately deliver the Bank of America DTC Note and the Origination Records
relating thereto to Program Lender, duly endorsed or assigned to Program Lender
or to such person as Program Lender may direct, in any such case, without
recourse to FMC or the Purchaser Trust. Whether or not Program Lender exercises
its right of repurchase, Program Lender shall indemnify FMC, any Purchaser Trust
and any fiduciary under the Trust Agreement pursuant to Article VIII of this
Agreement; provided, however, that if the breach of the representation and
warranty is due to fraud by the obligor under the Bank of America DTC Note, (a)
Program Lender shall repurchase the affected loan under this Section 5.04, (b)
Program Lender’s liability shall be limited to such repurchase (including any
marketing fee and loan premium previously paid to Program Lender for the
affected loan) and (c) the provisions of Article VIII of this Agreement shall be
inapplicable to the affected loan.

 

VI.           [Intentionally Left Blank]

 

VII.          Miscellaneous.

 

7.01.        No Assignment.

 

No party may assign its rights or obligations under this Agreement without the
prior written consent of the parties hereto, provided, however, that: (a)
Program Lender may assign its rights hereunder to an Affiliate that is a
national banking association, state-chartered bank or other lender having the
legal power and right under applicable law (including, without limitation,

 

32

--------------------------------------------------------------------------------


 

usury law in the State where it is located) to make Bank of America DTC Loans,
and (b) FMC shall may assign its rights hereunder to one or more Purchaser
Trusts or other interim or permanent holders of Bank of America DTC  Loans. No
assignment shall relieve the assignor of liability hereunder. Any assignment in
violation of this Section 7.01 shall be automatically null and void.

 

7.02.        Amendment.

 

This Agreement may not be amended nor terms or provisions hereof waived unless
such amendment or waiver is in writing and signed by all parties hereto.

 

7.03.        No Waiver.

 

No delay or failure by any party to exercise any right, power or remedy
hereunder shall constitute a waiver thereof by such party, and no single or
partial exercise by any party of any right, power or remedy shall preclude other
or further exercise thereof or any exercise of any other rights, powers or
remedies.

 

7.04.        Entire Agreement.

 

This Agreement and the documents and agreements referred to herein embody the
entire agreement and understanding among the parties hereto and supersede all
prior agreements and understandings relating to the subject matter hereof and
thereof.

 

7.05.        Notices.

 

All notices given by any party to the others under this Agreement shall be in
writing delivered: (a) personally, (b) by facsimile transmission, (c) by
overnight courier, prepaid, or (d) by depositing the same in the United States
mail, certified, return receipt requested, with postage prepaid, addressed to
the party at the address set forth below. Any party may change the address to
which notices are to be sent by notice of such change to each other party given
as provided herein. Such notices shall be effective on the date received.
Notices shall be given as follows:

 

33

--------------------------------------------------------------------------------


 

If to Program Lender:

 

Tracy J. Grooms

Senior Vice President

Bank of America, N.A.

Mail Code: NC1-002-15-26

Charlotte, NC 28255-0001

 

 

With a copy to:

 

Laura L. Rogers

Assistant General Counsel

Bank of America, N.A.

800 Market Street

11th Floor

St. Louis, MO 63101

 

 

If to FMC:

 

President

The First Marblehead Corporation

34th Floor

800 Boylston Street

Boston, MA  02199-8157

 

 

With a copy to:

 

Legal Department

The First Marblehead Corporation

34th Floor

800 Boylston Street

Boston, MA  02199-8157

Legal@FirstMarblehead.com

 

7.06.        Attorneys’ Fees.

 

In the event of a lawsuit or arbitration proceeding arising out of or relating
to this Agreement, the prevailing party shall be entitled to recover costs and
reasonable attorneys’ fees

 

34

--------------------------------------------------------------------------------


 

incurred in connection with the lawsuit or arbitration proceeding, as determined
by the court or arbitrator.

 

7.07.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of North Carolina (without reference to choice-of-law
rules).

 

7.08.        Counterparts.

 

This Agreement may be executed in any number of counterparts, all of which
together shall constitute one agreement.

 

7.09.        No Third Parties Benefited.

 

This Agreement is made and entered into for the protection and legal benefit of
the parties, and their permitted successors and assigns (including, without
limitation, any Purchaser Trust), and each and every Indemnified Person (all of
which shall be entitled to enforce the Indemnity contained in Sections 8.01 and
8.02 hereof), and no other person shall be a direct or indirect legal
beneficiary of, or have any direct or indirect cause of action or claim in
connection with, this Agreement.

 

7.10.        Opinions.

 

Concurrent with the execution hereof, each party shall deliver to the other the
opinion of its corporate counsel (which may be internal counsel) to the effect
that this Agreement has been duly authorized by all necessary corporate or other
organizational action, this Agreement is within the corporate or other
organizational power of such party and that this Agreement has been duly
executed and delivered by an authorized officer of the party.

 

35

--------------------------------------------------------------------------------


 

VIII.        Indemnification.

 

8.01.        By Program Lender.

 

Regardless of the exercise or nonexercise of the repurchase right under
Section 5.04, Program Lender shall indemnify and hold harmless FMC, each
Purchaser Trust and any fiduciary under any Trust Indenture, and any officer,
director, employee or agent of any of the foregoing (herein, collectively
referred to as the “Indemnified Persons”) against any and all liabilities,
losses, costs, damages and expenses, including, without limitation, attorneys’
fees and legal expenses and sums paid, liabilities incurred or expenses paid or
incurred in connection with settling claims, suits or judgments or obtaining or
attempting to obtain release from liability under the Trust Indenture or this
Agreement which such Indemnified Person may sustain or incur by reason of any
uncured breach of any representation, warranty or covenant of Program Lender
contained herein; provided, further that the foregoing indemnification shall
also apply to a breach of representation, warranty or covenant that has been
cured, to the extent that the cure in question did not reimburse the Indemnified
Person for damages or losses incurred on account of such breach prior to the
date of such cure.

 

8.02.        By FMC.

 

FMC or the applicable Purchaser Trust, as the case may be, shall indemnify and
hold harmless Program Lender, its successors and permitted assigns and any
officer, director, employee or agent of Program Lender (herein, collectively
referred to as “Indemnified Persons”) against any and all liabilities, losses,
costs, damages, and expenses, including, without limitation, attorneys’ fees and
legal expenses and sums paid, liabilities incurred or expenses paid or incurred
in connection with settling claims or judgments or obtaining or attempting to
obtain release from liability, which such Indemnified Person may sustain or
incur by reason of any uncured breach of

 

36

--------------------------------------------------------------------------------


 

any representation, warranty or covenant of FMC or the applicable Purchaser
Trust, as the case may be, contained herein; provided, further that the
foregoing indemnification shall also apply to a breach of representation,
warranty or covenant that has been cured, to the extent that the cure in
question did not reimburse the Indemnified Person for damages or losses incurred
on account of such breach prior to the date of such cure.

 

8.03.        Indemnity Procedures.

 

(a)           In the event that any claim or demand for which an indemnifying
party would be liable to an Indemnified Person hereunder is asserted against or
sought to be collected from an Indemnified Person by a third party (an
“Action”), the Indemnified Person shall promptly notify the indemnifying party
of such Action, specifying the nature of such claim or demand and the amount or
the estimated amount thereof to the extent feasible (which estimate the parties
agree shall not be conclusive of the final amount of such claims and demand)
(the “Claim Notice”). The failure to provide the Claim Notice to the
indemnifying party promptly will not relieve the indemnifying party of any
liability it may have to the Indemnified Person giving the Claim Notice, except
to the extent that the indemnifying party demonstrates that the defense of such
action is actually and materially prejudiced by the indemnifying party’s failure
to give such Claim Notice promptly. The indemnifying party shall have ten
(10) days from the delivery of the Claim Notice (the “Notice Period”) to notify
the Indemnified Person: (1) whether or not the indemnifying party disputes
liability to the Indemnified Person hereunder with respect to such claim or
demand; and (2) notwithstanding any such dispute, whether or not the
indemnifying party desires, at its sole cost and expense, to defend the
Indemnified Person against such claim or demand in which case the indemnifying
party shall assume all past and future responsibility for such action and shall
reimburse the Indemnified Person for all expenses in connection with the

 

37

--------------------------------------------------------------------------------


 

Action. Notwithstanding the assumption by the indemnifying party of the defense
of any Action, the Indemnified Person shall be permitted to participate in such
defense at its cost and expense. If the indemnifying person elects to defend the
Indemnified Person, notice shall be given within the Notice Period, then the
indemnifying party will have the right and obligation to defend the Indemnified
Person by appropriate proceedings, which shall be followed to a final
conclusion.

 

(b)           If the indemnifying party elects not to defend the Indemnified
Person against such Action, whether by not giving the Indemnified Person timely
notice as provided above, or otherwise, then the Action may be defended by the
Indemnified Person at the indemnifying party’s cost and expense (without
imposing any obligation on any Indemnified Person to defend any such claim or
demand), in which case it may defend such Action in such a manner as it may deem
appropriate (including settlement) and then that portion thereof as to which
such defense is unsuccessful, in each case, shall be conclusively deemed to be a
liability of the indemnifying party hereunder; provided that if the indemnifying
party shall have disputed its liability to the Indemnified Person hereunder,
then such determination or settlement shall not affect the right of the
indemnifying party to dispute the Indemnified Person’s claim for
indemnification.

 

(c)           In the event an Indemnified Person should have a claim against the
indemnifying party hereunder that does not involve a claim or demand being
asserted against or sought to be collected from it by a third party, the
Indemnified Person shall promptly send a Claim Notice with respect to such claim
to the indemnifying party. If the indemnifying party disputes its liability with
respect to such claim or demand, the Indemnified Person shall have the right to
pursue all of its legal and equitable remedies against the indemnifying party
for indemnity hereunder.

 

38

--------------------------------------------------------------------------------


 

8.04.        Payment. Upon the determination of the liability under Section 8.03
hereof, the indemnifying party shall pay to the Indemnified Person within ten
(10) days after such determination, the amount of any claim for indemnification
made hereunder, subject to the limitations set forth herein. Upon payment in
full of any claim, either by set off or otherwise, the entity making payment
shall be subrogated to the rights of the Indemnified Person against any Person,
with respect to the subject matter of such claim.

 

IX.           Dispute Resolution

 

9.01.        Informal Dispute Resolution.

 

Any controversy or claim between the parties arising from or in connection with
this Agreement or the relationship of the parties under this Agreement whether
based on contract, tort, common law, equity, statute, regulation, order or
otherwise, and whether arising before or after the termination of this Agreement
(“Dispute”) shall be resolved as follows:

 

(a)           Upon written request of either party, the parties will each
appoint a designated representative within three (3) Business Days whose task it
will be to meet for the purpose of endeavoring to resolve such Dispute.

 

(b)           The designated representatives shall meet beginning within five
(5) Business Days after the last representative is appointed as described above
and shall meet as often as the parties reasonably deem necessary to discuss the
problem in an effort to resolve the Dispute without the necessity of any formal
proceeding.

 

(c)           Arbitration proceedings for the resolution of a Dispute under
Section 9.02 may not be commenced until the earlier to occur of the following:

 

(i)            The designated representatives conclude in good faith that
amicable resolution through continued negotiation of the matter does not appear
likely; or

 

39

--------------------------------------------------------------------------------


 

(ii)           The expiration of the thirty (30)-day period immediately
following the initial request to negotiate the Dispute.

 

9.02.        Arbitration.

 

If the provisions of Section 9.01 have been satisfied, but the Dispute has not
been resolved, then the Dispute shall be settled pursuant to the following:

 

(a)           Any controversy or claim between or among the parties arising out
of or relating to this Agreement or any agreements or instruments relating
hereto or delivered in connection herewith and any claim based on or arising
from an alleged tort, shall at the request of any party be determined by
arbitration. The arbitration shall be conducted in accordance with the United
States Arbitration Act (Title 9, U.S. Code), notwithstanding any choice of law
provision in this Agreement, and under the Commercial Rules of the American
Arbitration Association (“AAA”). The arbitrator(s) shall give effect to statutes
of limitation in determining any claim. Any controversy concerning whether an
issue is arbitrable shall be determined by the arbitrator(s). Judgment upon the
arbitration award may be entered in any court having jurisdiction. The
institution and maintenance of an action for judicial relief or pursuit of a
provisional or ancillary remedy shall not constitute a waiver of the right of
any party, including the plaintiff, to submit the controversy or claim to
arbitration if any other party contests such action for judicial relief.

 

(b)           No provision of this Section shall limit the right of any party to
this Agreement to exercise self-help remedies such as setoff, foreclosure
against or sale of any real or personal property collateral or security, or
obtaining provisional or ancillary remedies from a court of competent
jurisdiction before, after, or during the pendency of any arbitration or other
proceeding. The exercise of a remedy does not waive the right of either party to
resort to arbitration or reference.

 

40

--------------------------------------------------------------------------------


 

(c)           Each party shall bear its own costs and expenses and an equal
share of the arbitrator’s and administrative fees of arbitration.

 

9.03.        Permissible Legal Proceedings.

 

Notwithstanding anything contained in Sections 9.01 and 9.02, (a) a party
may institute legal proceedings to seek a temporary restraining order or other
temporary or preliminary injunctive relief to prevent immediate and irreparable
harm to such party, and for which monetary damages would be inadequate, pending
final resolution of the dispute, controversy or claim pursuant to arbitration,
and (b) a party may institute legal proceedings if necessary to preserve a
superior position with respect to other creditors. Such conduct shall not
constitute a waiver of the right of either party to resort to arbitration to
obtain relief other than that specified in this Section 9.03.

 

X.            Term and Termination.

 

10.01.      Term and Termination. This Agreement shall remain in full force and
effect until expiration or termination of the Umbrella Agreement. The provisions
of the following sections shall survive in perpetuity any termination of this
Agreement:

 

a.                                       Section 2(b) of the Umbrella Agreement;

 

b.                                      As to any Bank of America DTC Loan
purchased hereunder, until such loan is repaid in full, the representations and
warranties contained in Article V of this Agreement; and

 

c.                                       Article VIII of this Agreement.

 

41

--------------------------------------------------------------------------------


 

XI.           Facsimile Communications.

 

In order to comply with federal regulations governing unsolicited facsimile
communications, senders of facsimile communications must obtain express written
permission from the recipients of such communications prior to initiating such
communications. By executing this Agreement, each party hereby gives its express
permission to the other parties to initiate facsimile communications, and
consents to receiving facsimile communications from the other parties. All such
facsimile communications should be directed to the applicable facsimile number
for each party listed in the applicable Program Agreement, unless otherwise
instructed in writing by the recipient of the facsimile. This consent to
facsimile communications does not supersede any requirement in this Agreement or
the Umbrella Agreement to deliver notices thereunder by means other than
facsimile.

 

XII.         Compliance With Regulation AB .

 

12.01 Information to be provided by Program Lender

 

In connection with any Securitization Transaction, the Program Lender shall,
(i) within five (5) Business Days following request by FMC or any Depositor,
provide to FMC and such Depositor, in writing and in form and substance
reasonably satisfactory to FMC and such Depositor, the information and materials
specified in paragraph (a) of this Section, and (ii) as promptly as practicable
following notice to or discovery by the Program Lender, provide to FMC and any
Depositor (in writing and in form and substance reasonably satisfactory to FMC
and such Depositor) the information specified in paragraph (b) of this Section.

 

(a)           If so requested by FMC or any Depositor, the Program Lender shall
provide such information regarding (i) the Program Lender, as originator of the
Bank of America DTC Loans,

 

42

--------------------------------------------------------------------------------


 

as is requested for compliance with Items 1103(a)(l), 1110, 1117 and 1119 of
Regulation AB. Such information shall include, at a minimum:

 

(A) The Program Lender’s form of organization;

 

(B) A description of the Program Lender’s origination program and how long the
Program Lender has been engaged in originating student loans, which description
shall include a discussion of the Program Lender’s experience in originating
student loans of a similar type as the Bank of America DTC Loans, information
regarding the size and composition of the Program Lender’s origination portfolio
and information that may be material, in the good faith judgment of FMC or any
Depositor, to an analysis of the performance of the Bank of America DTC  Loans,
including the Program Lender’s credit-granting or underwriting criteria for
student loans of similar type(s) as the Bank of America DTC Loans and such other
information as FMC or any Depositor may reasonably request for the purpose of
compliance with Item 1110(b)(2) of Regulation AB;

 

(C) A description of any material legal or governmental proceedings pending (or
known to be contemplated) against the Program Lender (including without
limitation any legal or governmental proceedings pending, or known to be
contemplated, material to the Bank of America DTC Loans or loans of a similar
type); and

 

(D)          A description of any affiliation or relationship between the
Program Lender and any of the following parties to a Securitization Transaction,
as such parties are identified to the Program Lender or any Depositor in writing
in advance of such Securitization Transaction: (1) the sponsor; (2) the
Depositor; (3) the issuing entity; (4) any servicer; (5) any

 

43

--------------------------------------------------------------------------------


 

trustee; (6) any originator; (7) any significant obligor; (8) any enhancement or
support provider; and (9) any other material transaction party.

 

(b) For the purpose of satisfying reporting obligations under the Securities
Exchange Act of 1934, as amended, the Program Lender shall notify FMC or any
Depositor in writing of (A) any material litigation or governmental proceedings
pending against the Program Lender (including without limitation any legal or
governmental proceedings pending, or known to be contemplated, material to the
Bank of America DTC Loans or loans of a similar type), (B) any affiliations or
relationships that develop following the closing date of a Securitization
Transaction between the Program Lender and any of the parties specified in
(a) (D) of this Section with respect to such Securitization Transaction, (C) any
event of default under the terms of this Agreement, (D) any merger,
consolidation or sale of substantially all of the assets of the Program Lender,
and (ii) provide to FMC, and any Depositor a description of such proceedings,
affiliations or relationships.

 

 [Balance of this page intentionally left blank]

 

44

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

WITNESS:

BANK OF AMERICA, N.A.:

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Carole G. McSwain

 

By:

/s/ Tracy J. Grooms

 

Print Name:

 Carole G. McSwain

 

Print Name:

Tracy J. Grooms

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

 

 /s/ Steven J. Scott

 

By:

/s/ Jack L. Kopnisky

 

Print Name:

  Steven J. Scott

 

Print Name:

Jack L. Kopnisky

 

 

 

Title:

CEO

 

 

45

--------------------------------------------------------------------------------


 

Note Purchase Agreement

Index to Exhibits

 

Exhibit A                Pool Supplement

 

Exhibit B                Indemnification Agreement

 

Exhibit C                Co-Lender Indemnification Agreement

 

Exhibit D                Certificate of Bank of America, N.A.

 

46

--------------------------------------------------------------------------------


 

EXHIBIT A TO NOTE PURCHASE AGREEMENT

 

[Form of Pool Supplement]

 

This Pool Supplement (“Supplement”) is entered into pursuant to and forms a
part of that certain Note Purchase Agreement (the “Agreement”) dated as of
                 , by and between The First Marblehead Corporation (“FMC”) and
Bank of America, N.A. This Supplement is
dated                                        ,           . Capitalized terms
used in this Supplement without definitions have the meaning set forth in the
Agreement.

 

Article 1:  Purchase and Sale.

 

In consideration of the Minimum Purchase Price set forth in Schedule 1 attached
hereto, Program Lender hereby transfers, sells, sets over and assigns to [name
of purchasing entity] (“Purchaser Trust”), upon the terms and conditions set
forth in the Agreement (which are incorporated herein by reference with the same
force and effect as if set forth in full herein), each Bank of America DTC Loan
described in the attached Schedule 2 (“the Transferred Bank of America DTC
Loans”) along with all of Program Lender’s rights under the Guaranty Agreement
relating to the Transferred Bank of America DTC Loans. Program Lender hereby
transfers and delivers to the Purchaser Trust each Bank of America DTC Note
evidencing such Bank of America DTC Loan and all Origination Records relating
thereto, in accordance with the terms of the Agreement. Purchaser Trust hereby
purchases said Bank of America DTC Notes on said terms and conditions.

 

Article 2:  Price.

 

The amount paid pursuant to this Supplement is the Minimum Purchase Price, as
that term is defined in Section 2.04 of the Agreement.

 

Article 3:  Representations and Warranties.

 

3.01.        By Program Lender.

 

Program Lender repeats the representations and warranties contained in
Section 5.02 of the Agreement and confirms the same are true and correct as of
the date hereof with respect to the Agreement and to this Supplement.

 

3.02.        By Purchaser Trust.

 

The Purchaser Trust hereby represents and warrants to the Program Lender that at
the date of execution and delivery of this Supplement by the Purchaser Trust:

 

(a)           The Purchaser Trust is duly organized and validly existing as a
business trust under the laws of the State of Delaware with the due power and
authority to own its properties

 

47

--------------------------------------------------------------------------------


 

and to conduct its business as such properties are currently owned and such
business is presently conducted, and had at all relevant times, and has, the
power, authority and legal right to acquire and own the Transferred Bank of
America DTC Loans.

 

(b)           The Purchaser Trust is duly qualified to do business and has
obtained all necessary licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business shall require such
qualifications.

 

(c)           The Purchaser Trust has the power and authority to execute and
deliver this Pool Supplement and to carry out its respective terms; the
Purchaser Trust has the power and authority to purchase the Transferred Bank of
America DTC Loans and rights relating thereto as provided herein from the
Program Lender and the Purchaser Trust has duly authorized such purchase from
the Program Lender by all necessary action; and the execution, delivery and
performance of this Pool Supplement has been duly authorized by the Purchaser
Trust by all necessary action on the part of the Purchaser Trust.

 

(d)           This Pool Supplement, together with the Agreement of which this
Supplement forms a part, constitutes a legal, valid and binding obligation of
the Purchaser Trust, enforceable in accordance with its terms.

 

(e)           The consummation of the transactions contemplated by the Agreement
and this Supplement and the fulfillment of the terms hereof do not conflict
with, result in any breach of any of the terms and provisions of, or constitute
(with or without notice or lapse of time) a default under, the governing
instruments of the Purchaser Trust or any indenture, agreement or other
instrument to which the Purchaser Trust is a party or by which it is bound; or
result in the creation or imposition of any lien upon any of its properties
pursuant to the terms of any such indenture, agreement or other instrument; or
violate any law or any order, rule or regulation applicable to the Purchaser
Trust of any court or of any federal or state regulatory body, administrative
agency or other governmental instrumentality having jurisdiction over the
Purchaser Trust or its properties.

 

(f)            There are no proceedings or investigations pending, or
threatened, before any court, regulatory body, administrative agency or other
governmental instrumentality having jurisdiction over the Purchaser Trust or its
properties: (1) asserting the invalidity of the Agreement or this Pool
Supplement, (2) seeking to prevent the consummation of any of the transactions
contemplated by the Agreement or this Pool Supplement, or (3) seeking any
determination or ruling that is likely to materially or adversely affect the
performance by the Purchaser Trust of its obligations under, or the validity or
enforceability of the Agreement or this Pool Supplement.

 

Article 4:  Cross Receipt.

 

Program Lender hereby acknowledges receipt of the Minimum Purchase Price.
Purchaser Trust hereby acknowledges receipt of the Transferred Bank of America
DTC Loans included in the Pool.

 

48

--------------------------------------------------------------------------------


 

Article 5:  Assignment of Origination, Guaranty and Servicing Rights.

 

OPTION ONE – Purchaser Assures Program Lender’s Servicing Agreement Program
Lender hereby assigns and sets over to Purchaser Trust so much of its rights
under the Guaranty Agreement, the Loan Origination Agreement, and the Servicing
Agreement as relate to the Transferred Bank of America DTC Loans described in
Schedule 2, including, without limitation, the right to continued loan servicing
under the Servicing Agreement pursuant to a Servicing Assignment and Servicer
consent Letter delivered herewith.

 

Article 6: Owner Trustee.

 

It is expressly understood and agreed by the parties hereto that (a) this Pool
Supplement is executed and delivered
by                                                     (the “Owner Trustee”) not
individually or personally, but solely as owner trustee of the Purchaser Trust
under the Trust Agreement dated as
of                                              ,
with                                              , in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Purchaser Trust are made and intended not as personal representations,
undertakings and agreements by the Owner Trustee, but are made and intended for
the purpose for binding only the Purchaser Trust, (c) nothing herein contained
shall be construed as creating any personal or individual liability on the Owner
Trustee, to perform any covenant either expressed or implied contained herein,
all such liability, if any, being expressly waived by the parties hereby and by
any person claiming by, through, or under the parties hereto, and (d) under no
circumstances shall the Owner Trustee be personally liable for the payment of
any indebtedness or expenses of the Purchaser Trust or be liable for the breach
or failure of any obligation, representation, warranty or covenant made or
undertaken by the Purchaser Trust under this Supplement or any other documents
related to the Bank of America DTC Notes.

 

IN WITNESS WHEREOF, the parties have caused this Supplement to be executed as of
the date set forth above.

 

 

 

THE FIRST MARBLEHEAD
CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

49

--------------------------------------------------------------------------------


 

 

PURCHASER NAME:

 

 

 

 

 

By: OWNER TRUSTEE

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.:

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

 

 

Title:

 

 

 

50

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

Schedule 1 to the Pool Supplement (Sample)

Note Purchase Agreement for                Bank Dated               

The National Collegiate Master Student Loan Trust        

Settlement Schedule (                Bank) -               , 2003 Sale (Final
Reconciliation)

All numbers are final and are based on               , 2003 PHEAA Servicing
Tapes

 

Category 1: Undergraduate Loans

 

Number

 

 

 

 

 

 

 

 

 

 

 

 

 

Of Loans

 

Total Outstanding

 

Total Outstanding

 

TERI Origination

 

Marketing Fee/

 

Net

 

Marketing Fee

 

Loan

 

Principal

 

Interest

 

Fees

 

Premium

 

Principal

 

as% of Net

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

51

--------------------------------------------------------------------------------


 

EXHIBIT B TO NOTE PURCHASE AGREEMENT

CO-LENDER INDEMNIFICATION AGREEMENT

 

 THIS CO-LENDER INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of
[DATE], by and between [Names and Addresses of Co-Lenders] (“Co-Lender”), and
Bank of America, N.A. (“Program Lender”), a national banking association
organized under the laws of the United States, with its headquarters and
principal place of business located at 600 Wilshire Blvd., Los Angeles,
California (Co-Lender and Bank of America are sometimes collectively referred to
as the “Lenders” and are each sometimes severally referred to as a “Lender”).

 

RECITALS

 

A.            The Lenders are participants in certain private education loan
programs to pay the costs of attending institutions of education which are
themselves participants in the TERI Program (the “Participating Institutions”)
whereunder such loans (the “TERI Loans”) are guaranteed by The Education
Resources Institute, Inc. (“TERI”) (collectively, the “TERI Programs”).

 

B.            Each of the Lenders, individually, have entered into an agreement
(each, a “Purchase Agreement”) with The First Marblehead Corporation or The
National Collegiate Trust, pursuant to which Purchase Agreements such Lenders
have agreed to sell certain TERI Loans to [Name of Purchasing Entity] (the
“Purchaser Trust”), each such purchase to be funded through the issuance and
sale of certificates, bonds or other evidences of indebtedness, the repayment of
which are supported by such TERI Loans (the “Subject Securitization
Transaction”).

 

C.            As a condition precedent to the obligation of each Lender to
consummate the sale of TERI Loans originated by them to the Purchaser Trust, all
Lenders whose TERI Loans will be included in the Subject Securitization
Transaction are required to execute and deliver to the other Lenders requesting
same a copy of this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing Recitals and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto hereby agree as follows:

 

ARTICLE I

REPRESENTATIONS AND WARRANTIES

 

1.01.        Each Lender represents and warrants to each other Lender requesting
this Agreement, as to itself, that as of the date hereof:

 

52

--------------------------------------------------------------------------------


 

(a)           It is a [             ] duly organized, validly existing and in
good standing under the laws of the United States and has the power and
authority to originate and/or hold TERI Loans, to consummate the transaction
contemplated by the Purchase Agreement to which it is a party, and to execute
and deliver and perform its obligations under this Agreement;

 

(b)           This Agreement has been duly authorized, executed and delivered
and constitutes its legal, valid and binding obligation, enforceable against it
in accordance with its terms except as enforceability may be limited by (a) the
receivership, conservatorship and similar supervisory powers of bank regulatory
agencies generally, as well as bankruptcy, insolvency, liquidation,
receivership, moratorium, reorganization or other similar laws affecting the
enforcement of the rights of creditors; (b) general principles of equity
(including availability of equitable remedies), whether enforcement is sought in
a proceeding in equity or at law; and (c) applicable securities laws and public
policy considerations underlying the securities laws to the extent that such
public policy considerations limit the enforceability of the provisions of this
Agreement which purport to provide indemnification with respect to securities
law liabilities;

 

(c)           Each TERI Loan included in the Subject Securitization Transaction
originated by it is the valid, binding and enforceable obligation of the
borrower executing the same, and of any cosigner thereto, enforceable against
the borrower and cosigner thereunder in accordance with its terms except as
enforceability may be affected by bankruptcy, insolvency, moratorium or other
similar laws affecting the rights of creditors generally and by equitable
principles;

 

(d)           At the time of origination, each TERI Loan included in the Subject
Securitization Transaction originated by it and any accompanying notices and
disclosures conforms in all material respects to all applicable state and
federal laws, rules and regulations and the origination thereof was conducted in
material compliance with all applicable state and federal laws concerning the
actions of the Lender, including, without limitation, the Equal Credit
Opportunity Act;

 

(e)           At the time of origination, each TERI Loan included in the Subject
Securitization Transaction originated by it is in compliance in all material
respects with any applicable usury laws at the time made and as of the time of
sale to the Purchaser Trust pursuant to the Purchase Agreement to which Lender
is a party; and

 

(f)            The respective Lender has no actual knowledge of any defense to
payment with respect to any TERI Loan included in the Subject Securitization
Transaction originated by it nor is there any action before any state or federal
court, administrative or regulatory body, pending against the Lender with regard
to its TERI Loans in which an adverse result would have a material adverse
effect upon the validity or enforceability of its TERI Loans.

 

53

--------------------------------------------------------------------------------


 


ARTICLE 2

INDEMNIFICATION

 

2.01.        Cross-Indemnification. Each Lender (an “Indemnifying Party”) hereby
agrees to indemnify, hold harmless and defend each other and such other Lender’s
respective officers, directors, employees, attorneys, agents (not including any
Participating Institution or the servicer of any TERI Loan) and each person who
controls such other Lender within the meaning of either Section 15 of the
Securities Act of 1933, as amended, or Section 20 of the Securities Exchange Act
of 1934, as amended (collectively and severally, the “Indemnified Parties”),
from and against any and all claims, obligations, penalties, actions, suits,
judgments, costs, disbursements, losses, liabilities and/or damages (including,
without limitation, reasonable external attorneys’ fees and the allocated costs
of internal salaried attorneys) of any kind whatsoever which may at any time be
imposed on, assessed against or incurred by any such Indemnified Party in any
way relating to or arising out of the  material inaccuracy or incompleteness of
any representation or warranty made by the Indemnifying Lender hereunder or the
material inaccuracy or incompleteness of any representation or warranty made by
the Indemnifying Lender to any Participating Institution in connection with the
TERI Program or the Subject Securitization Transaction. The indemnity provided
by each Indemnifying Lender hereunder is in addition to any liability which such
Lender may otherwise have to the Indemnified Parties, at law, in equity or
otherwise, in connection with the Subject Securitization Transaction.

 

2.02. Procedure for Indemnification. In case any proceeding (including any
governmental investigation) shall be instituted against any Indemnified Party in
respect of which indemnity is sought pursuant to Section 2.01, such Indemnified
Party shall promptly notify the applicable Indemnifying Party in writing. The
Indemnifying Party, upon request of the Indemnified Party, shall acknowledge its
obligation, subject to the terms hereof, to indemnify the Indemnified Party in
writing and shall retain counsel reasonably satisfactory to the Indemnified
Party to represent the Indemnified Party and any others the Indemnifying Party
may designate in such proceeding and the Indemnifying Party shall pay the fees
and disbursements of such counsel related to such proceeding, within a
reasonable period of time after such fees and disbursements are billed by such
counsel. If the Indemnifying Party fails to acknowledge its obligation, subject
to the terms hereof, to indemnify in writing or fails to retain such counsel
within a reasonable period of time after such notice was given, then the
Indemnified Party shall have the right to retain its own counsel, and the fees
and expenses of such counsel shall be at the expense of the Indemnifying Party.
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party unless (a) the preceding sentence is applicable,
(b) the Indemnifying Party and the Indemnified Party shall have mutually agreed
to the retention of such counsel or (c) the named parties to any such proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm (in addition to any
local counsel) for all such Indemnified Parties, and that all such fees and
expenses shall be reimbursed as they are incurred.

 

2.03. Settlements of Proceedings. The Indemnifying Party shall not be liable for
any settlement of any proceeding effected without its written consent, but if
settled with such consent

 

54

--------------------------------------------------------------------------------


 

or if there be a final judgment for the plaintiff, the Indemnifying Party agrees
to indemnify the Indemnified Party from and against any loss or liability by
reason of such settlement or judgment. No Indemnifying Party, without the prior
written consent of the Indemnified Party, shall effect any settlement of any
pending or threatened proceeding in respect of which any Indemnified Party is or
could have been a party and indemnity could have been sought hereunder by such
Indemnified Party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject of such
proceeding.

 


ARTICLE 3

MISCELLANEOUS

 

3.01. Notices. All demands, notices and communications upon or to any Lender
under this Agreement shall be in writing, personally delivered or mailed by
certified mail, return receipt requested, to such Lender at its address set
forth below or to such other address as may hereafter be furnished by such
Lender to the other Lenders hereunder in writing, and shall be deemed to have
been duly given upon receipt.

 

If to Co-Lender:

 

 

 

 

with a copy to:

 

 

 

 

If to Bank of America, N.A.:

 

 

 

 

With a copy to:

 

Laura Rogers

800 Market Street

11th Floor

St Louis, MO 63101

 

55

--------------------------------------------------------------------------------


 

3.02. Successors and Assigns. This Agreement is binding on the Lenders and their
respective successors and assigns. No Lender shall assign its rights or
obligations under this Agreement without the prior written consent of all other
Lender hereunder, other than to its wholly owned affiliate, and any assignment
in violation of this prohibition shall be automatically deemed null and void.

 

3.03. Arbitration. The parties acknowledge that this Agreement evidences a
transaction involving interstate commerce. Any controversy or claim arising out
of or relating to this Agreement, or the breach of the same, shall be settled
through consultation and negotiation in good faith and a spirit of mutual
cooperation for up to fifteen (15) days commencing on the date when one party
gives written notice to the other party of any controversy or claim. However, if
those attempts fail, the parties agree that any misunderstandings or disputes
arising from this Agreement shall be decided by binding arbitration which shall
be conducted, upon request by either party, in New York, New York or such other
mutually agreed upon location, before one (1) arbitrator designated by the
American Arbitration Association (the “AAA”), in accordance with the terms of
the Commercial Arbitration Rules of the AAA, and, to the maximum extent
applicable, the United States Arbitration Act (Title 9 of the United States
Code). Notwithstanding anything herein to the contrary, either party may proceed
to a court of competent jurisdiction to obtain equitable relief at any time.

 

3.04.        Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

3.05.        Counterparts. This Agreement may be executed by the parties hereto
in separate counterparts, each of which when so executed and delivered shall be
an original, but all such counterparts shall together constitute but one and the
same instrument.

 

3.06.        Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

3.07.        Amendment. This Agreement may not be amended nor terms or
provisions hereof waived unless such amendment or waiver is in writing and
signed by all parties hereto.

 

3.08.        No Waiver. No delay or failure by any party to exercise any right,
power or remedy hereunder shall constitute a waiver thereof by such party, and
no single or partial exercise by any party of any right, power or remedy shall
preclude other or further exercise thereof or any exercise of any other rights,
powers or remedies.

 

3.09.        Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties with respect to the subject matter hereof and

 

56

--------------------------------------------------------------------------------


 

supersedes all prior agreements and understandings relating to the subject
matter hereof and thereof.

 

3.10.        Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York without regard to its
conflict of laws doctrine.

 

3.11.        No Third Party Beneficiaries. This Agreement is made and entered
into for the protection and legal benefit of the parties hereto, their permitted
successors and assigns, and each and every Indemnified Party, and no other
person shall be a direct or indirect beneficiary of, or have any direct or
indirect cause of action or claim in connection with, this Agreement.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

 

CO-LENDER(S)

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

Title:

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Print Name:

 

Title:

 

57

--------------------------------------------------------------------------------


 

EXECUTION COPY

 

EXHIBIT C TO NOTE PURCHASE AGREEMENT

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (the “Agreement”) is
made                                           , 2000, by and among [NAME OF
PURCHASER TRUST (the “Trust”), The First Marblehead Corporation (“First
Marblehead”), and BANK OF AMERICA N.A. (“B of A”).

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Note Purchase Agreement dated April 30, 2001
(the “Note Purchase Agreement”) between First Marblehead, as purchaser, and
B of A, B of A will sell to the Trust and the Trust will purchase from B of A
certain Bank of America GATE  Loans (“Contracts”);

 

WHEREAS, contemporaneously with the transactions contemplated by the Note
Purchase Agreement, the Trust will sell securities backed by a pool consisting
of the Contracts (the “Securitization”);

 

WHEREAS, First Marblehead assists the Trust in the Securitization process; and

 

WHEREAS, the parties wish to set forth their agreements with respect to certain
aspects of the Securitization, on the terms and subject to the conditions set
forth in this Agreement;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth herein, the parties hereto agree as follows:

 

ARTICLE 1

DEFINITIONS

 

SECTION 1.01.      Definitions. Capitalized terms used herein without definition
have the meanings assigned thereto in the Note Purchase Agreement. Whenever used
in this Agreement, the following words and phrases shall have the following
meanings:

 

“Agreement” means this Indemnification Agreement, as it may be amended from time
to time.

 

“Commission” means the Securities and Exchange Commission.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“B of A Information” means solely the information set forth [to be determined]

 

“Indemnified Party” has the meaning set forth in Section 4.03.

 

58

--------------------------------------------------------------------------------


 

“Indemnifying Party” has the meaning set forth in Section 4.03.

 

“Offering Materials” means: (a) any private placement memoranda and any other
offering material given in connection with a sale or offer to sell, whether or
not such sale or offer to sell was required to be registered under the
Securities Act, and (b) any Registration Statement filed with the Commission
pursuant to which any Contract or interest therein is sold or offered for sale,
including the Prospectus relating thereto and any preliminary prospectuses and
amendments and supplements to such Registration Statement, Prospectus and
preliminary prospectus, including post-effective amendments and all exhibits and
all material incorporated by reference therein.

 

“Prospectus” has the meaning given to such term in the Securities Act.

 

“Registration Statement” has the meaning given to such term in the Securities
Act.

 

“Securities” means securities backed by the pool of Contracts that are to be
issued by the Trust.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Transaction Documents” means the Note Purchase Agreement and the Pool
Supplement issued pursuant thereto.

 

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

 

Each of the Trust and First Marblehead jointly and severally represents and
warrants to B of A, and B of A hereby represents and warrants to the Trust and
First Marblehead, as of the date hereof and the Purchase Date, as follows:

 

(1)           It is a corporation, business trust, or, in the case of B of A, a
national banking association, duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, and it has the
corporate power to own its assets and to transact the respective business in
which it is currently engaged. It is duly qualified to do business as a foreign
corporation or other entity and is in good standing in each jurisdiction in
which its type of organization and the character of the business transacted by
it or properties owned or leased by it requires such qualification and in which
the failure to so qualify would have a material adverse effect on its business,
properties, assets, or condition (financial or other);

 

(2)           It has obtained all necessary licenses and approvals, in all
jurisdictions in which the ownership or lease of property or the conduct of its
business and its type of organization requires such licenses or approvals unless
the failure to obtain any such licenses or approvals would have no material
adverse effect on the ability of such party to fulfill its obligations
hereunder;

 

59

--------------------------------------------------------------------------------


 

(3)           It has the power and authority to execute and deliver this
Agreement and to carry out the terms hereof; and the execution, delivery and
performance of this Agreement by it has been duly authorized by all necessary
action;

 

(4)           This Agreement constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms except as
enforcement of such terms may be limited by bankruptcy, insolvency or similar
laws affecting the enforcement of creditors’ rights generally and by the
availability of equitable remedies, and except as enforcement of any terms
relating to indemnification may be limited by applicable securities law;

 

(5)           For B of A and the Trust only, the consummation of the
transactions contemplated by this Agreement and the fulfillment of the terms
hereof do not conflict with, result in any breach of any of the terms and
provisions of, or constitute (with or without notice or lapse of time) a default
under, its governing documents, or any material indenture, agreement or other
instrument to which it is a party or by which it is bound; or result in the
creation or imposition of any lien upon any of its properties pursuant to the
terms of any such indenture, agreement or other instrument; or violate any law
or any order, rule or regulation applicable to it of any court or of any federal
or state regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over it or its properties; and

 

(6)           There are no proceedings or investigations pending, or threatened,
before any court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over it or its properties: (1) asserting the
invalidity of this Agreement (2) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement, or (3) seeking any
determination or ruling that is likely to materially and adversely affect the
performance by it of its obligations hereunder or the validity and
enforceability of this Agreement.

 

ARTICLE 3

CONDITIONS TO CLOSING

[Intentionally Omitted]

 

ARTICLE 4

INDEMNIFICATION

 

SECTION 4.01.      Indemnification by First Marblehead and the Trust. The Trust
and First Marblehead jointly and severally agree to indemnify, hold harmless and
defend B of A, its officers, directors, employees, attorneys, agents and each
Person who controls B of A within the meaning of either Section 15 of the
Securities Act or Section 20 of the Exchange Act, as follows:

 

(a)           against any and all loss, liability, claim, damage and expense
whatsoever arising out of any untrue statement or alleged untrue statement of a
material fact contained in any Offering Materials under the heading, [to be
determined] [“Method of Distribution”] or the omission or alleged omission
therefrom of a material fact necessary

 

60

--------------------------------------------------------------------------------


 

in order to make the statements therein, in light of the circumstances under
which they were made, not misleading;

 

(b)           against any and all loss, liability, claim, damage and expense
whatsoever to the extent of the aggregate amount paid in settlement of any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, or of any claim whatsoever, based upon any such untrue
statement or omission, or any such inaccuracy, if such settlement is effected
with the written consent of the Trust and First Marblehead; and

 

(c)           against any and all expense whatsoever (including the fees and
disbursements of counsel chosen by the B of A) reasonably incurred in
investigating, preparing or defending against any litigation, or investigation
or proceeding by any governmental agency or body, commenced or threatened, or
any claim whatsoever, based upon any such untrue statement or omission, or any
such inaccuracy, to the extent that any such expense is not paid under (a) or
(b) above.

 

This indemnity agreement will be in addition to any liability which the Trust
and First Marblehead may otherwise have.

 

SECTION 4.02.      Indemnification by B of A. B of A agrees to indemnify and
hold harmless the Trust and First Marblehead and each person, if any, who
controls NCT or First Marblehead within the meaning of Section 15 of the
Securities Act of 1933, as amended (the “1993 Act”), as follows:

 

(a)           against any and all loss, liability, claim, damage and expense
whatsoever arising out of any untrue statement or alleged untrue statement of a
material fact contained in the B of A Information (or any amendment or
supplement thereto approved in writing by B of A) or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 

(b)           against any and all loss, liability, claim, damage and expense
whatsoever to the extent of the aggregate amount paid in settlement of any
litigation, or investigation or proceeding by any governmental agency or body,
commenced or threatened, or of any claim whatsoever, based upon any such untrue
statement or omission, or any such inaccuracy, if such settlement is effected
with the written consent of B of A; and

 

(c)           against any and all expense whatsoever (including the fees and
disbursements of counsel chosen by the Trust and First Marblehead) reasonably
incurred in investigating, preparing or defending against any litigation, or
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever, based upon any such untrue statement or
omission, or any such inaccuracy, to the extent that any such expense is not
paid under (a) or (b) above.

 

61

--------------------------------------------------------------------------------


 

This indemnity agreement will be in addition to any liability which B of A
may otherwise have.

 

SECTION 4.03.      Procedure for Indemnification. In case any proceeding
(including any governmental investigation) shall be instituted involving any
Person in respect of which indemnity may be sought pursuant to Section 4.01 or
4.02, such Person (hereinafter called the “Indemnified Party”) shall promptly
notify the person against whom such indemnity may be sought (hereinafter called
the “Indemnifying Party”) in writing. The Indemnifying Party, upon request of
the Indemnified Party, shall acknowledge its obligation, subject to the terms
hereof, to indemnify the Indemnified Party in writing and shall retain counsel
reasonably satisfactory to the Indemnified Party to represent the Indemnified
Party and any others the Indemnifying Party may designate in such proceeding and
the Indemnifying Party shall pay the fees and disbursements of such counsel
related to such proceeding, as and when such fees and disbursements are billed
by such counsel. If the Indemnifying Party fails to acknowledge its obligation,
subject to the terms hereof, to indemnify in writing or fails to retain such
counsel within a reasonable period of time after such notice was given, then the
Indemnified Party shall have the right to retain its own counsel, and the fees
and expenses of such counsel shall be at the expense of the Indemnifying Party.
In any such proceeding, any Indemnified Party shall have the right to retain its
own counsel, but the fees and expenses of such counsel shall be at the expense
of such Indemnified Party unless (a) the preceding sentence is applicable,
(b) the Indemnifying Party and the Indemnified Party shall have mutually agreed
to the retention of such counsel or (c) the named parties to any such proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them. It
is understood that the Indemnifying Party shall not, in connection with any
proceeding or related proceedings in the same jurisdiction, be liable for the
reasonable fees and expenses of more than one separate firm (in addition to any
local counsel) for all such Indemnified Parties, and that all such fees and
expenses shall be reimbursed as they are incurred.

 

SECTION 4.04.      Settlements of Proceedings. The Indemnifying Party shall not
be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the Indemnifying Party agrees to indemnify the Indemnified Party
from and against any loss or liability by reason of such settlement or judgment.
No Indemnifying Party, without the prior written consent of the Indemnified
Party, shall effect any settlement of any pending or threatened proceeding in
respect of which any Indemnified Party is or could have been a party and
indemnity could have been sought hereunder by such Indemnified Party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding.

 

SECTION 4.05.      Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in
Sections 4.01 and 4.02 hereof is for any reason held to be unenforceable by the
Indemnified Parties although applicable in accordance with its terms, B of A, on
the one hand, and the Trust and First Marblehead, on the other, shall contribute
to the aggregate losses, liabilities, claims, damages and

 

62

--------------------------------------------------------------------------------


 

expenses of the nature contemplated in Sections 4.01 and 4.02 that are incurred
by B of A, the Trust and First Marblehead in such proportions that (i) the Trust
and First Marblehead shall be responsible for that portion represented by the
percentage that the gross fee earnings of First Marblehead in the Securitization
bear to the sum of such fees and the purchase price paid by the Trust for the
Contracts, and (ii) B of A shall be responsible for the balance; provided,
however, that no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.

 

The Trust, First Marblehead and B of A agree that it would not be just and
equitable if contribution pursuant to this Section 4.05 were determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party pursuant to
Section 4.01 or 4.02 shall be deemed to include, subject to the limitations set
forth above, any legal or other expense reasonably incurred by such Indemnified
Party in connection with investigating or defending any such action or claim. No
person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.

 

ARTICLE 5

MISCELLANEOUS

 

SECTION 5.01.      Notices. All demands, notices and communications upon or to
B of A, the Trust and First Marblehead under this Agreement shall be in writing,
personally delivered or mailed by certified mail, return receipt requested, and
shall be deemed to have been duly given upon receipt (a) The First Marblehead
Corporation, 30 Little Harbor, Marblehead, MA  01945; (b) [ADDRESS FOR PURCHASER
TRUST], (c) B of
A                                                                                                          ,
or such other address as may hereafter be furnished to the other parties in
writing.

 

SECTION 5.02.      Successors and Assigns. This Agreement is binding on
B of A’s, the Trust’s and First Marblehead’s successors and assignees. Each
party hereto agrees that it will not assign this Agreement without the other
parties’ prior written consent.

 

SECTION 5.03.      Arbitration.

 

(a)           Any controversy or claim between or among the parties arising out
of or relating to this Agreement or any agreements or instruments relating
hereto or delivered in connection herewith and any claim based on or arising
from an alleged tort, shall at the request of any party, be determined by
arbitration. The arbitration shall be conducted in accordance with the United
States Arbitration Act (Title 9, U.S. Code), notwithstanding any choice of law
provision in this Agreement, and under the Commercial Rules of the American
Arbitration Association (“AAA”). The arbitrator(s) shall give effect to statutes
of limitation in determining any claim. Any controversy concerning whether an
issue is arbitratable shall be determined by the arbitrator(s). Judgment upon
the arbitration award

 

63

--------------------------------------------------------------------------------


 

may be entered in any court having jurisdiction. The institution and maintenance
of an action for judicial relief or pursuit of a provisional or ancillary remedy
shall not constitute a waiver of the right of any party, including the
plaintiff, to submit the controversy or claim to arbitration if any other party
contests such action for judicial relief.

 

(b)           No provision of this Section 5.03 shall limit the right of any
party to this Agreement to exercise self-help remedies such a setoff,
foreclosure against or sale of any real or personal property collateral or
security, or obtaining provisional or ancillary remedies from a court of
competent jurisdiction before, after, or during the pendency of any arbitration
or other proceeding. The exercise of a remedy does not waive the right of either
party to resort to arbitration or reference.

 

SECTION 5.04.      Costs and Attorneys’ Fees. In the event of a lawsuit or
arbitration proceeding arising out of or relating to this Agreement, the
prevailing party is entitled to recover costs and reasonable attorneys’ fees
incurred in connection with the lawsuit or arbitration proceeding, as determined
by the court or arbitrator.

 

SECTION 5.05.      Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

SECTION 5.06.      Counterparts. This Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute but
one and the same instrument.

 

SECTION 5.07.      Headings. The headings of the various Articles and Sections
herein are for convenience of reference only and shall not define or limit any
of the terms or provisions hereof.

 

SECTION 5.08.      Limitation of Recourse to the Trust. Notwithstanding any
provision of this Agreement to the contrary, all obligations of the Trust under
this Agreement shall be payable only from the rights of the Trust in the
Contracts. No recourse shall be had against the general funds of the Trust, nor
against any income or proceeds of the Contracts not available, in accordance
with the Trust Instrument, for distribution. To the extent that the interests of
the Trustee and the bond holders under the Trust Instrument are fully satisfied,
or if proceeds of the Contracts are otherwise distributed to the owners of the
Trust free and clear of claims of said Trustee (as defined in the Trust
Instrument), claims against the Trust may be satisfied from the Contracts or the
distributable proceeds thereof.

 

 

BANK OF AMERICA NA

 

 

 

By:

 

 

 

Print Name:

 

64

--------------------------------------------------------------------------------


 

 

Title:

 

 

 

[NAME OF PURCHASER TRUST]

 

By: [NAME OF TRUSTEE], not in its individual
capacity but solely in its capacity as Trustee

 

 

 

By:

 

 

 

Print Name:

 

Title:

 

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

By:

 

 

 

Print Name:

 

Title:

 

65

--------------------------------------------------------------------------------


 

EXHIBIT D

 

CERTIFICATE

OF

BANK OF AMERICA, N.A.

 

This Certificate is being delivered to Thacher Proffitt & Wood (“TPW”) for
reliance hereon by TPW in rendering its opinion letter to which this Certificate
is annexed, dated the date hereof (the “Opinion Letter”). The undersigned
understands, acknowledges and agrees that the facts set forth in the Opinion
Letter have been relied upon by TPW in rendering the Opinion Letter and by each
addressee thereof and other parties to the transactions to which the Opinion
Letter relates in the consummation of those transactions. Capitalized terms not
defined herein have the meanings assigned to them in the Opinion Letter and the
Agreements. The undersigned hereby represents, warrants, covenants and
certifies, after reasonable investigation and review and consultation as
appropriate with its attorneys and independent accountants, as follows:

 

1.             The transfers pursuant to the Agreements of the Student Loans by
the Bank to the Trust were intended to constitute sales. Those transfers will be
reported as such in the general ledgers and other accounting records, and in any
separate unconsolidated financial statements of the Bank. Those transfers 
(i) were intended to constitute a sale of the Student Loans and will be reported
as such under United States generally accepted accounting principles (“GAAP”)
and for United States federal income tax purposes such that the Student Loans
will no longer be included in any consolidated financial statements in which the
financial statements of the Bank are included and (ii) meet all of the
requirements for such accounting and tax treatment, except that the undersigned
makes no representation, warranty, covenant or certification herein as to
whether any requirement under GAAP that the Student Loans have been legally
isolated from the Bank has been satisfied, which requirement is the subject of
the Opinion Letter.

 

2.             Except as described in the Agreements and the Opinion Letter,
neither the Bank nor any affiliate thereof now has or intends to acquire at any
time any other direct or indirect ownership or other economic interest in, or
other right or obligation with respect to, any Student Loan or security backed
thereby.

 

3.             The Agreements have been approved by the Board of Directors of
the Bank acting through its Finance Committee pursuant to resolutions dated
                                   and a written consent of the Finance
Committee effective as of                        , which approval is reflected
in the minutes of the Board of Directors of the Bank and its Finance Committee,
and copies thereof will be maintained continuously from the time of execution in
the official records of the Bank.

 

4.             The factual statements in the Opinion Letter are accurate,
including with limitation the following:

 

(i)            Pursuant to [the 2000 Student Loan Purchase Agreement,] [the 2000
Pool Supplement,] [the 2001 Student Loan Purchase Agreement] [and the 2001 Pool
Supplement,] the Bank sold 100% of its ownership interest in the Student Loans
to the Trust for consideration

 

--------------------------------------------------------------------------------


 

consisting only of cash. Simultaneously with the transfer of ownership of the
Student Loans to the Trust, pursuant to the Indenture the Trust assigned and
granted a security interest in the Student Loans and certain other property to
the Trustee as secured party on behalf of the holders of the Notes and the Bond
Insurer. Except as described in the Agreements, the Bank has not acquired, and
does not intend to acquire at any time, directly or indirectly any residual,
equity or other ownership or economic interest, or any other right or obligation
that could be determined to constitute recourse with respect to any Student Loan
or Note.

 

(ii)           The Notes are also entitled to the benefits of the Note Guaranty
Insurance Policy with respect to amounts required to be available for
distribution thereon. Neither the Bank or the Trust nor any affiliate of either
has any liability to the Bond Insurer except for payment of the premium
therefor, the Indemnity Agreement and for the usual and customary
representations and warranties.

 

The undersigned has executed this Certificate as of the date of the Opinion
Letter.

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

Senior Vice President

 

67

--------------------------------------------------------------------------------